 

Exhibit 10.28 



 



 

CONTRACT OF SALE

 

between

 

PINEVILLE CENTRUM LIMITED PARTNERSHIP

 

Seller

 

and

 

AMERICAN REALTY CAPITAL IV, LLC

 

Purchaser

 

  Premises: The Centrum     10210 Centrum Parkway     Charlotte, Mecklenburg
County, North Carolina         Dated: August 13, 2014

 



 



 

 

 

 

INDEX TO CONTRACT OF SALE 

BETWEEN 

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER 

AND 

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

 

Page         1. Definitions 1       2. Subject of Sale 4       3. Purchase Price
5       4. Deposit Provisions 5       5. “As-Is” 7       6. Representations 8  
        6.1 Seller’s Representations 8   6.2 Knowledge 10   6.3 Update and
Survival 11   6.4 Liability for Misrepresentations 11   6.5 Purchaser’s
Representations 12         7. Ongoing Operations 13           7.1 Leasing
Practice. 13   7.2 Personal Property and Equipment 14   7.3 Employees 14   7.4
Development Rights 14   7.5 Tax Protest Proceedings 14   7.6 Operation and
Maintenance 15         8. Title 15           8.1 Title Commitment 15   8.2
Status of Title 16   8.3 Non-Permitted Title Objections 16         9. Closing 17
          9.1 Closing Date and Location 17   9.2 Closing Expenses 17   9.3
Closing Deliveries 18   9.4 Apportionments and Reimbursements 21         10.
Default 27           10.1 Purchaser’s Default 27   10.2 Seller's Default 27    
    11. Risk of Loss 28

 

 

 

 

INDEX TO CONTRACT OF SALE

BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

CONTINUED

 

      Page           11.1 Condemnation 28   11.2 Destruction or Damage 28      
  12. Purchaser's Review Period 29         13. Miscellaneous 29           13.1
Broker 29   13.2 Assignment of this Contract 30   13.3 Attorneys’ Fees 30   13.4
Notices 30   13.5 Further Assurances 32   13.6 Confidentiality. 32   13.7
Survival and Merger 33   13.8 Recording 33   13.9 Successors and Assigns 33  
13.10 Entire Agreement 33   13.11 Waiver and Modifications 33   13.12 Captions
and Titles 33   13.13 Construction 33   13.14 Non-Business Days 33   13.15
Governing Law and Jurisdiction 33   13.16 Counterparts 34   13.17 No Third Party
Benefits 34   13.18 Submission not an Offer 34   13.19 Severability 34   13.20
Insurance 34   13.21 Cooperation with Purchaser’s Auditors and SEC Filing
Requirements 34   13.22 Proposed Tax Free Exchange 35

 

Schedule A Description of Property Schedule B [Intentionally Deleted] Schedule C
List of Space Leases Schedule D Service Contracts Schedule E Pending Litigation
Schedule F Leasing Commission Agreements and Construction Contracts     Exhibit
1 Form of Special Warranty Deed to the Premises Exhibit 2 Form of Assignment of
the Space Leases Exhibit 3 Form of Assignment of the Service Contracts

 

-ii-

 

 

INDEX TO CONTRACT OF SALE

BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

CONTINUED

 

Exhibit 4 Form of Assignment of Licenses, Permits, Guarantees and Warranties
Exhibit 5 Form of Notice to the Space Tenants Exhibit 6 Form of Notice of
Assignment of the Service Contracts Exhibit 7 Form of Tenant Estoppel
Certificate Exhibit 8 Form of Bill of Sale Exhibit 9 Executed Access Agreement
Exhibit 10 Form of Title Certificate Exhibit 11 [Intentionally Deleted] Exhibit
12 Form of Assumption Agreement (KRC Property Management I, Inc.) Exhibit 12-A
Form of Assumption Agreement (New South Properties of the Carolinas, LLC)
Exhibit 13 Form of Assignment of Leasing Commission Agreements and Construction
Contracts

  

-iii-

 

 

CONTRACT (this “Contract”) made this 13th day of August, 2014 by and between
PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited partnership, having an
address at c/o DRA Advisors LLC, 220 East 42nd Street, New York, New York 10017
(“Seller”) and AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability
company, having an address at 405 Park Avenue, 15th Floor, New York, New York
10022 (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller owns that certain parcel of land described on Schedule A annexed
hereto with the improvements erected thereon (which parcel of land and the
improvements erected thereon are herein referred to collectively as the
“Property”);

 

WHEREAS, upon the terms and conditions hereinafter set forth, Seller agrees to
sell and convey fee title to the Property to Purchaser and Purchaser agrees to
purchase the Property.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

 

1.          Definitions.

 

The terms defined in this Article shall for all purposes of this Contract have
the meanings herein specified unless the context requires otherwise.

 

1.1“Access Agreement” shall have the meaning ascribed to it in Section 12.1.

 

1.2“Additional Rents” shall have the meaning ascribed to it in Section 9.4(a).

 

1.3“Adjournment Deposit” shall have the meaning ascribed to it in Section 9.1.

 

1.4“Anna’s Linens Space Tenant” shall mean the Space Tenant listed on Schedule C
as “Anna’s Linens.”

 

1.5“Anti-Money Laundering Laws” shall have the meaning ascribed to it in Section
6.1(l)(iii).

 

1.6“Anticipated Closing Date” shall have the meaning ascribed to it in Section
9.1.

 

1.7“Broker” shall have the meaning ascribed to it in Section 13.1.

 

1.8“Business Day” shall mean any day other than a Saturday, Sunday or day on
which the banks in New York are authorized or permitted to be closed.

 

 

 

 

1.9“Casualty” shall have the meaning ascribed to it in Section 11.2.

 

1.10“Casualty Termination Event” shall have the meaning ascribed to it in
Section 11.2.

 

1.11“Closing” shall have the meaning ascribed to it in Section 9.1.

 

1.12“Closing Date” shall have the meaning ascribed to it in Section 9.1.

 

1.13“Contract” shall have the meaning ascribed to it in the introductory
paragraph.

 

1.14“Deposit” shall have the meaning ascribed to it in Section 3.1.

 

1.15“Escrowee” shall have the meaning ascribed to it in Section 3.1.

 

1.16“Estoppel Certificate(s)” shall have the meaning ascribed to it in Section
9.3(a)(x).

 

1.17“Estoppel Default” shall have the meaning ascribed to it in Section
9.3(a)(x).

 

1.18“Estoppel Tenants” shall have the meaning ascribed to it in Section
9.3(a)(x).

 

1.19“Evaluation Material” shall have the meaning ascribed to it in Section
13.6(a).

 

1.20“Exchange” shall have the meaning ascribed to it in Section 13.22.

 

1.21“Existing Space Leases” shall have the meaning ascribed to it in Section
6.1(f).

 

1.22“Existing Space Tenants” shall have the meaning ascribed to it in Section
6.1(f).

 

1.23“Listing Agreement” shall have the meaning ascribed to it in Section 9.4(c).

 

1.24“Major Tenant” shall have the meaning ascribed to it in Section 9.3(a)(x).

 

1.25“Management Agreement” shall have the meaning ascribed to it in Section
9.4(c).

 

1.26“Maximum Representation Expense” shall have the meaning ascribed to it in
Section 6.4(b).

 

-2-

 

 

1.27“Maximum Title Expense” shall have the meaning ascribed to it in Section
8.3(b).

 

1.28“New Lease(s)” shall have the meaning ascribed to it in Section 7.1(a).

 

1.29“Non-Permitted Title Objections” shall have the meaning ascribed to it in
Section 8.3(a).

 

1.30“OFAC” shall have the meaning ascribed to it in Section 6.1(l).

 

1.31“Outside Termination Date” shall have the meaning ascribed to it in Section
12.1.

 

1.32“Permitted Exceptions” shall have the meaning ascribed to it in Section 8.2.

 

1.33“Preliminary Proration Statement” shall have the meaning ascribed to it in
Section 9.4(a)(i).

 

1.34“Premises” shall have the meaning ascribed it in Section 2.2.

 

1.35“Prohibited Persons” shall have the meaning ascribed to it in Section
6.1(l)(i).

 

1.36“Property” shall have the meaning ascribed to it in the first “WHEREAS”
paragraph in this Contract.

 

1.37“Purchase Price” shall have the meaning ascribed to it in Section 3.

 

1.38“Purchaser” shall have the meaning ascribed to it in the introductory
paragraph.

 

1.39“Purchaser's Review Period” shall have the meaning ascribed to it in Section
12.1.

 

1.40“REAs” shall have the meaning ascribed to it in Section 2.2.

 

1.41“Related Parties” shall have the meaning ascribed to it in Section 13.6(b).

 

1.42“Released Parties” shall have the meaning ascribed to it in Section 5.2.

 

1.43“Seller” shall have the meaning ascribed to it in the introductory
paragraph.

 

1.44“Seller’s 2014 Actual Operating Expenses” shall have the meaning ascribed to
it in Section 9.4(b)(iii).

 

-3-

 

 

1.45“Service Contracts” shall have the meaning ascribed to it in Section 6.1(i).

 

1.46“Space Leases” shall have the meaning ascribed to it in Section 7.1(a).

 

1.47“Space Tenants” shall have the meaning ascribed to it in Section 7.1(a).

 

1.48“Substantial Portion” shall have the meaning ascribed to it in Section
11.1(b).

 

1.49“Supplemental Proration Statement” shall have the meaning ascribed to it in
Section 9.4(b)(iii).

 

1.50“Survey” shall have the meaning ascribed to it in Section 8.1.

 

1.51“Taking” shall have the meaning ascribed to it in Section 11.1(a).

 

1.52“Title Commitment” shall have the meaning ascribed to it in Section 8.1.

 

1.53“Title Company” shall have the meaning ascribed to it in Section 8.1.

 

1.54“Title Objection Date” shall have the meaning ascribed to it in Section 8.1.

 

1.55“Transfer Tax” shall have the meaning ascribed to it in Section 9.2(a).

 

1.56“USA PATRIOT Act” shall have the meaning ascribed to it in Section
6.1(l)(iii).

 

1.57“Violations” shall have the meaning ascribed to it in Section 5.1.

 

2.           Subject of Sale.

 

2.1           Seller agrees to sell and convey to Purchaser the Premises and
Purchaser agrees to purchase from Seller the Premises subject to the terms and
conditions contained in this Contract.

 

-4-

 

 

2.2           This sale includes all of the following: (a) the Property and all
right, title and interest, if any, of Seller in and to: (i) any land lying in
the bed of any street, road or avenue opened or proposed, adjacent to the
Property, to the center line thereof; and Seller will execute and deliver to
Purchaser at the Closing, or thereafter, on demand, all proper instruments for
the conveyance to such title; (ii) fixtures, equipment and other personal
property attached to or beneath the Property (including without limitation
underground or above ground storage tanks, if any) and not owned by the Space
Tenants or a governmental entity, if any, but no part of the Purchase Price
shall be deemed to be paid for such fixtures, equipment or personal property;
(iii) rights of way, appurtenances, easements, sidewalks, alleys, gores or
strips of land adjoining or appurtenant to the Property and used in connection
therewith; (iv) to the extent assignable and transferable at no cost or
liability to Seller and not otherwise proprietary, the trademark, service mark,
trade name and name “The Centrum” and all other trademarks, services marks,
trade names, names and logos used exclusively in connection with the advertising
and promotion of the Property or otherwise exclusively relating to the Property,
and any variations thereof, together with all good will of the business
connected with the use of and symbolized by such trademarks, service marks,
trade names, names and logos, any telephone numbers and listings for the
Property and any copyrights, trade secrets, intellectual property and other
intangible property relating to the Property; (v) to the extent assignable and
transferable at no cost or liability to Seller and not otherwise proprietary,
all operating and reciprocal easement agreements directly affecting the Property
(the “REAs”); (vi) to the extent assignable and transferable at no cost or
liability to Seller and not otherwise proprietary, all plans and specifications
and other architectural and engineering drawings for the Property; and (vii) to
the extent assignable and transferable at no cost or liability to Seller and
without consent, all consents, authorizations, variances or waivers, licenses,
permits, approvals and land use entitlements from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality relating to the Property; and (b) the interest of landlord in
the Space Leases ((a) through (b) herein referred to collectively as the
“Premises”).

 

3.           Purchase Price.         

 

The purchase price (the “Purchase Price”) for the Premises is the sum of
THIRTY-FIVE MILLION FOUR HUNDRED THOUSAND AND 00/100 DOLLARS ($35,400,000.00),
payable by Purchaser to Seller as follows:

 

3.1           On the signing of this Contract, the sum of ONE MILLION TWO
HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($1,250,000.00) (to the extent then
paid, together with interest earned thereon, the “Deposit”) to be paid by
electronic wire transfer of immediately available federal funds to an account
designated by Chicago Title Insurance Company, Attention: Mario Varano
(“Escrowee”) or by certified check of Purchaser or bank teller’s check to the
order of Escrowee. In the event any check in payment of the Deposit is cancelled
or returned uncollected, Seller, at its sole option, may cancel this Contract
and/or pursue any legal remedies Seller may have against Purchaser on such check
at the sole expense of Purchaser, such remedies being cumulative and not
exclusive.

 

3.2           On the Closing Date, the sum of THIRTY-FOUR MILLION ONE HUNDRED
FIFTY THOUSAND AND 00/100 DOLLARS ($34,150,000.00), subject to adjustment and
proration pursuant to Sections 9.1 and 9.4 below, to be paid by electronic wire
transfer of immediately available federal funds pursuant to wiring instructions
to be given by Escrowee or as Escrowee may direct to Purchaser prior to the
Closing and Purchaser shall cause Escrowee to distribute such funds to Seller in
accordance with this Contract.

 

4.           Deposit Provisions.

 

4.1           Upon the Closing, Escrowee is authorized and directed to pay the
Deposit to Seller (or as Seller may direct).

 

-5-

 

 

4.2           In the event Purchaser should default under this Contract,
Escrowee shall pay the Deposit to Seller, who shall retain the Deposit in
accordance with Section 10.1 below.

 

4.3           In the event this Contract is terminated by reason other than
Purchaser's default, Escrowee shall pay the Deposit to Purchaser.

 

4.4           Escrowee shall invest and reinvest the proceeds of the Deposit,
and any interest earned thereon, in United States Government Treasury Bills or
Certificate(s) of Deposit or bank money market account(s) as Seller shall
direct. The party entitled to receive the interest earned on the Deposit shall
pay all income taxes owed in connection therewith. The employer identification
numbers of Seller and Purchaser are respectively set forth on the signature page
hereof.

 

4.5           Escrowee, by signing this Contract at the end hereof where
indicated, signifies its agreement to hold the Deposit for the purposes as
provided in this Contract. In the event of any dispute, Escrowee shall have the
right to deposit the Deposit in court to await the resolution of such dispute.
Escrowee shall not incur any liability by reason of any action or non-action
taken by it in good faith or pursuant to the judgment or order of a court of
competent jurisdiction. Escrowee shall have the right to rely upon the
genuineness of all certificates, notices and instruments delivered to it
pursuant hereto, and all the signatures thereto or to any other writing received
by Escrowee purporting to be signed by any party hereto, and upon the truth of
the contents thereof.

 

4.6           Except as otherwise provided for in Section 4.1, Escrowee shall
not pay or deliver the Deposit to any party unless written demand is made
therefor and a copy of such written demand is delivered to the other party. If
Escrowee does not receive a written objection from the other party to the
proposed payment or delivery within five (5) Business Days after such demand is
served by personal delivery on such party, Escrowee is hereby authorized and
directed to make such payment or delivery. If Escrowee does receive such written
objection within such five (5) Business Day period or if for any other reason
Escrowee in good faith shall elect not to make such payment or delivery,
Escrowee shall forward a copy of the objections, if any, to the other party or
parties, and continue to hold the Deposit unless otherwise directed by written
instructions from the parties to this Contract or by a judgment of a court of
competent jurisdiction. In any event, Escrowee shall have the right to refrain
from taking any further action with respect to the subject matter of the escrow
until it is reasonably satisfied that such dispute is resolved or action by
Escrowee is required by an order or judgment of a court of competent
jurisdiction.

 

4.7           Escrowee shall be entitled to consult with counsel in connection
with its duties hereunder. Seller and Purchaser, jointly and severally, agree to
reimburse Escrowee, upon demand, for the reasonable costs and expenses including
attorneys’ fees incurred by Escrowee in connection with its acting in its
capacity as Escrowee. In the event of litigation relating to the subject matter
of the escrow, whichever of Seller or Purchaser is not the prevailing party
shall reimburse the prevailing party for any costs and fees paid by the
prevailing party or paid from the escrowed funds to Escrowee.

 

-6-

 

 

5.           “As-Is”. “Where-Is”.

 

5.1           Purchaser acknowledges and agrees that (a) Purchaser has, or will
have prior to the expiration of Purchaser's Review Period, independently
examined, inspected, and investigated to the full satisfaction of Purchaser, the
physical nature and condition of the Premises, including, without limitation,
its environmental condition, and the income, operating expenses and carrying
charges affecting the Premises, (b) except as expressly set forth in this
Contract or in any other document executed by Seller and delivered to Purchaser
at Closing, neither Seller nor any agent, member, officer, partner, employee,
representative, broker or third party consultant of Seller has made any
representation whatsoever regarding the subject matter of this Contract or any
part thereof, including (without limiting the generality of the foregoing)
representations as to the physical nature or environmental condition of the
Premises, the existence or non-existence of petroleum, asbestos, lead paint,
fungi, including mold, or other microbial contamination, hazardous substances or
wastes, underground or above ground storage tanks or any other environmental
hazards on, under or about the Property, the Space Leases, operating expenses or
carrying charges affecting the Premises, the compliance of the Premises or its
operation with any laws, rules, ordinances or regulations of any applicable
governmental or quasi-governmental authority or the habitability,
merchantability, marketability, profitability, fitness or development of the
Premises for any purpose and (c) except as expressly set forth in this Contract
or in any other document executed by Seller and delivered to Purchaser at
Closing, Purchaser, in executing, delivering and performing this Contract, does
not rely upon any statement, offering material, operating statement, historical
budget, engineering structural report, any environmental reports, information,
or representation to whomsoever made or given, whether to Purchaser or others,
and whether directly or indirectly, orally or in writing, made by any person,
firm or corporation except as expressly set forth herein, and Purchaser
acknowledges that any such statement, information, offering material, operating
statement, historical budget, report or representation, if any, does not
represent or guarantee future performance of the Premises. Without limiting the
foregoing, but in addition thereto, except as otherwise expressly set forth in
this Contract or in any other document executed by Seller and delivered to
Purchaser at Closing, Seller shall deliver, and Purchaser shall take, the
Premises in its “as is” “where is” condition and with all faults on the Closing
Date, including without limitation, any notes or notices or violations of law or
municipal ordinances, orders or requirements imposed or issued by any
governmental or quasi-governmental authority having or asserting jurisdiction,
against or affecting the Premises and any conditions which may result in
violations (collectively, “Violations”). The provisions of this Section shall
survive the Closing or the earlier termination of this Contract.

 

-7-

 

 

5.2           Except as set forth in this Contract or in any other document
executed by Seller and delivered to Purchaser at Closing, Purchaser hereby
waives, releases and forever discharges Seller, its affiliates, subsidiaries,
officers, directors, shareholders, employees, independent contractors, partners,
representatives, agents, successors and assigns (collectively, the “Released
Parties”), and each of them, from any and all causes of action, claims,
assessments, losses, damages (compensatory, punitive or other), liabilities,
obligations, reimbursements, costs and expenses of any kind or nature, actual,
contingent, present, future, known or unknown, suspected or unsuspected,
including, without limitation, interest, penalties, fines, and attorneys’ and
experts’ fees and expenses, whether caused by, arising from, or premised, in
whole or in part, upon Seller’s acts or omissions, and notwithstanding that such
acts or omissions are negligent or intentional, or premised in whole or in part
on any theory of strict or absolute liability, which Purchaser, its successors
or assigns or any subsequent purchaser of the Premises may have or incur in any
manner or way connected with, arising from, or related to the Premises,
including without limitation (i) the environmental condition of the Premises, or
(ii) actual or alleged violations of environmental laws or regulations in
connection with the Premises and/or any property conditions. Purchaser agrees,
represents and warrants that the matters released herein are not limited to
matters which are known, disclosed, suspected or foreseeable, and Purchaser
hereby waives any and all rights and benefits which it now has, or in the future
may have, conferred upon Purchaser by virtue of the provisions of any law which
would limit or detract from the foregoing general release of known and unknown
claims. The provisions of this Section 5.2 shall survive the Closing or
termination of this Contract.

 

6.           Representations.

 

6.1           Seller’s Representations. Seller represents that as of the date
hereof:

 

(a)          Seller is, and at the Closing shall be, a limited partnership
formed under the laws of the State of Delaware. Seller has the right, power and
authority to make and perform its obligations under this Contract without the
need for governmental approval, consent or filing.

 

(b)          The execution, delivery and performance of this Contract in
accordance with its terms, do not violate the limited partnership agreement of
Seller, or any contract, agreement, commitment, order, judgment or decree to
which Seller is a party or by which it is bound.

 

(c)          Seller has the right, power and authority to make and perform its
obligations under this Contract.

 

(d)          This Contract is a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms.

 

(e)          Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended.

 

(f)          The tenants listed on Schedule C annexed hereto are tenants under
leases (such leases are herein called the “Existing Space Leases” and the
lessees thereunder are herein called the “Existing Space Tenants”), true,
correct and complete copies of which have been delivered or made available to
Purchaser, which constitute the only leases, licenses or other written
agreements for the use or occupancy of the Premises to which Seller is a party
and which will be binding on Purchaser following the Closing, except as may
otherwise be set forth in the Permitted Exceptions.

 

(g)          The information on the rent roll attached hereto as Schedule C is
true and correct in all material respects.

 

-8-

 

 

(h)         Except as may be set forth in its Space Lease or Schedule C, no
Existing Space Tenant has made payments to Seller in advance for more than one
(1) month (exclusive of security deposits), or if such payments have been made
to Seller more than one (1) month in advance (exclusive of security deposits),
Seller will credit Purchaser such amounts at Closing.

 

(i)          Set forth on Schedule D is a true, correct and complete list of the
material service contracts (the “Service Contracts”) which may be binding on
Purchaser or the Property after the Closing. Seller does not guarantee or
undertake that any of the Service Contracts will be in effect as of the Closing.
Seller reserves the right to modify, terminate or enter into new Service
Contracts prior to Closing provided such new service contracts are terminable on
not more than thirty (30) days prior notice without payment of any premium or
penalty (unless Seller agrees to pay the premium or penalty). Notwithstanding
anything contained herein to the contrary, Purchaser shall notify Seller in
writing prior to the expiration of Purchaser’s Review Period which, if any, of
the Service Contracts Purchaser does not wish to assume at Closing and Seller
shall terminate, prior to the Closing Date, those Service Contracts specified in
Purchaser’s notice, except Seller shall have no obligation to terminate, and
Purchaser hereby agrees to accept and assume in accordance with Exhibit 3 all
Service Contracts (including those specified in Purchaser’s notice) which cannot
be terminated by Seller (i) without cause, (ii) upon less than thirty (30) days’
notice, or (iii) without payment of a premium or penalty. Purchaser’s failure to
timely deliver notice pursuant to the preceding sentence shall be deemed
Purchaser’s election to accept and assume all of the Service Contracts in
accordance with Exhibit 3.

 

(j)          There are no persons employed by Seller at the Premises in
connection with the operation or maintenance of the Premises who will be binding
upon Purchaser after the Closing.

 

(k)         Except for that certain Notice of Lease Default letter dated
February 10, 2014 from Seller to Patel Brothers Store #1863, a copy of which has
been provided to Purchaser, Seller has not sent or received any written notice
of default under the REAs within the past twelve (12) months that has not been
cured or waived.

 

(l)          Seller has not received any written notice of any pending
condemnation proceeding against the Premises or any portion thereof.

 

(m)        USA/PATRIOT Act Representations. Seller further represents and
warrants, in addition to the representations, warranties and agreements set
forth above, that Seller has reviewed the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) website at:
http://www.treas.gov/offices/enforcement/ofac/ before making the following
representations and covenants and that the following statements are true and
correct on the date hereof and will be true and correct at all times through and
including the Closing Date:

 

-9-

 

 

(i)          Seller understands and agrees that Purchaser prohibits the payment
or receipt of funds to/from any persons or entities that are acting, directly or
indirectly, (A) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (B) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by OFAC, as such list may be amended from time to
time, (C) for a “senior foreign political figure”, any member of a senior
foreign political figure’s immediate family or any close associate of a senior
foreign political figure, unless the Purchaser, after being specifically
notified by Seller in writing that it, or any beneficial or indirect owner of
Seller, is such a person, and determines in its sole discretion that such
receipt of funds shall be permitted, or (D) for a foreign shell bank (such
persons or entities in (A) - (D) are collectively referred to as “Prohibited
Persons”). Senior foreign political figure shall have the meaning set forth in
31 CFR 103.175(r). “Foreign shell bank” and a “regulated affiliate” thereof
shall have the meaning set forth in 31 CFR 103.175(j) and 31 CFR 103.175(p),
respectively.

 

(ii)         Seller represents, warrants and covenants that: (A) it is not, nor
is any person or entity controlling, controlled by or under common control with
Seller, a Prohibited Person, and (B) to the extent Seller has any beneficial or
indirect owners, (1) it has carried out such due diligence to establish the
identities of such beneficial or indirect owners as Seller deemed to be
appropriate, and (2) based on such due diligence, Seller has no current actual
knowledge that such beneficial or indirect owners are Prohibited Persons.

 

(iii)        Seller (i) has no current, actual knowledge that it is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crime which in the United States would be a predicate crime to money
laundering, or a violation of any Anti-Money Laundering Laws (as defined
herein); (ii) has not been assessed a civil or criminal penalty under any
Anti-Money Laundering Laws; or (iii) has not had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. As used in this
Contract, the term “Anti-Money Laundering Laws” shall mean all U.S. laws,
regulations and sanctions, state and federal, criminal and civil, that (1) limit
the use of, and/or seek the forfeiture of proceeds from illegal transactions;
(2) limit commercial transactions with designated countries, or individuals
believed to be terrorists, narcotics dealers, or otherwise engaged in activities
contrary to the interests of the United States; (3) require identification and
documentation of the parties with whom a Financial Institution (as defined in
the relevant statute) conducts business; or (4) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations, and sanctions shall
be deemed to include, without limitation, the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., as amended by the USA PATRIOT Act of 2001, Pub. L. No.
107-56 (the “USA PATRIOT Act”), as amended, and the regulations promulgated
thereto; as well as 18 U.S.C. Sections 1956, 1957 and 1960.

 

(n)          Except as set forth on Schedule E annexed hereto, in the tenant
files delivered or made available to Purchaser or for matters fully covered
(excluding deductibles) by one or more insurance policies, there is no
litigation pending against the Premises.

 

6.2           Knowledge. The representations of Seller set forth in Section 6.1
are made to the actual present knowledge of Jonathan Rood without such
individual having any duty or obligation to make an independent inquiry or
investigation. Any reference to Seller’s “receipt” or language similar thereto
of notices or other written documents shall mean the actual receipt of the same
by Jonathan Rood. In no event shall Purchaser be entitled to assert any cause of
action against Jonathan Rood nor shall Jonathan Rood have any personal liability
whatsoever for any matter under or related to this Contract. Jonathan Rood is an
asset manager of DRA Advisors LLC, the investment advisor of the Seller, and is
involved in the day-to-day operation and management of the Property for DRA
Advisors LLC.

 

-10-

 

 

6.3          Update and Survival. At Closing, Seller shall update the
representations made in Section 6.1 above as the facts then exist. The
representations made in Section 6.1 and any update of such representations shall
survive the Closing for nine (9) months; provided, however, any representation
which results in a reduction of the Purchase Price pursuant to Section 6.4 shall
not survive the Closing. In any event, Seller's maximum liability after Closing
for any obligations or liabilities of Seller which expressly survive Closing
pursuant to the Contract (including, without limitation, the representations set
forth in Section 6.1) or in any closing document executed by Seller and
delivered to Purchaser at Closing, shall not exceed, in the aggregate, an amount
equal to Six Hundred Thousand and 00/100 Dollars ($600,000.00), provided that
with respect to the foregoing, Seller shall have no liability, and Purchaser
shall make no claim against Seller if the obligations or liabilities in question
result from a condition, state of facts or other matter actually known to
Purchaser prior to Closing. The preceding sentence of this Section 6.3 shall
survive Closing.

 

6.4          Liability for Misrepresentations.

 

(a)          Subject to the provisions of Section 6.4(b) below, if any
representation of Seller shall fail to be true in any material and adverse
respect, Purchaser's sole remedy shall be to terminate this Contract and receive
the return of the Deposit and upon the receipt of same, this Contract shall be
null and void and of no further force or effect and, except for those provisions
expressly stated to survive the termination of this Contract, neither party
shall have any rights or obligations against or to the other. Seller shall have
the option to rescind Purchaser's termination of this Contract and adjourn the
Closing for a period not to exceed thirty (30) days beyond the date scheduled
for the Closing in order to make such representation true. If the Closing shall
take place without Purchaser making an objection to an untrue representation of
which Purchaser shall have knowledge, Purchaser shall be deemed to have waived
all liability of Seller by reason of such untrue representation. Upon delivery
of any Estoppel Certificates, Seller shall be entirely released from any
liability under Seller’s representations (including, without limitation, any
update of the representations) concerning the information contained in such
Estoppel Certificates to the extent the same is consistent with, or more
favorable than, the information contained in Seller’s representations. The
provisions of this Section 6.4 shall survive the Closing or termination of this
Contract.

 

-11-

 

 

(b)          The provisions of Section 6.4(a) above to the contrary
notwithstanding, if any representation(s) shall fail to be true and such
representation(s) can be made true by the payment of a liquidated sum of money
only, and if both (a) such representation(s) can reasonably be expected to be
made true within a period of thirty (30) days beyond the date scheduled for
Closing and (b) the sum of money required to make such representation(s) true
shall not exceed One Hundred Thousand and 00/100 ($100,000.00) Dollars in the
aggregate (the “Maximum Representation Expense”), in such event, Seller agrees
to adjourn the Closing for the period required to make such representation(s)
true, but not to exceed thirty (30) days beyond the date scheduled for the
Closing and to expend an amount not to exceed the Maximum Representation
Expense. If there shall be any untrue representation(s) which can be made true
by the payment of a sum of money only which exceeds the Maximum Representation
Expense, or which can be made true by the payment of not more than the Maximum
Representation Expense but not within said thirty (30) day period, and Seller
notifies Purchaser that Seller elects not to, or cannot, make such
representation(s) true within the available time, Purchaser may elect to (i)
cancel this Contract by notice to Seller given within five (5) Business Days
after receipt of Seller's notice or (ii) close with a credit from Seller equal
to the lesser of the amount required to make the representation true or the
Maximum Representation Expense. If Purchaser fails to timely cancel this
Contract as provided in the preceding sentence, Purchaser shall nevertheless
proceed to Closing and the Purchase Price shall be reduced by the lesser of the
sum of money required to make such representations true or the Maximum
Representation Expense. Anything in this Section to the contrary
notwithstanding, an attempt by Seller to make any untrue representation to be
true shall not be deemed to be or create an obligation of Seller to make the
same true.

 

6.5          Purchaser’s Representations. Purchaser represents that:

 

(a)          The execution, delivery and performance of this Contract in
accordance with its terms, do not violate the partnership agreement, corporate
charter, by-laws, certificate of incorporation or operating agreement of
Purchaser, or any contract, agreement, commitment, order, judgment or decree to
which Purchaser is a party or by which it is bound;

 

(b)          Purchaser has the right, power and authority to make and perform
its obligations under this Contract;

 

(c)          [Intentionally deleted]; and

 

(d)          USA PATRIOT Act/OFAC Representations. Purchaser further represents
and warrants, in addition to the representations, warranties and agreements set
forth above, that the Purchaser has reviewed the OFAC website at:
http://www.treas.gov/offices/enforcement/ofac/ before making the following
representations and covenants and that the following statements are true and
correct on the date hereof and will be true and correct at all times through and
including the Closing Date:

 

(i)          Purchaser understands and agrees that Seller prohibits the payment
or receipt of funds to/from any Prohibited Persons.

 

(ii)         Purchaser represents, warrants and covenants that: (A) it is not,
nor is any person or entity controlling, controlled by or under common control
with Purchaser, a Prohibited Person, and (B) to the extent Purchaser has any
beneficial or indirect owners, (1) it has carried out such due diligence to
establish the identities of such beneficial or indirect owners as Purchaser
deemed to be appropriate, and (2) based on such due diligence, Purchaser has no
current, actual knowledge that such beneficial or indirect owners are Prohibited
Persons.

 

(iii)        Purchaser (i) has no current, actual knowledge that it is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crime which in the United States would be a predicate crime to money
laundering, or a violation of any Anti-Money Laundering Laws (as defined
herein); (ii) has not been assessed a civil or criminal penalty under any
Anti-Money Laundering Laws; or (iii) has not had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws.

 

-12-

 

 

(e)          This Contract is a valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms. Purchaser covenants
and warrants that the representations in the preceding sentences of this Section
6.5 will be true on the Closing with respect to Purchaser or any permitted
assignee of Purchaser and Purchaser or such assignee shall deliver to Seller at
Closing copies of Purchaser's organizational documents and resolutions and/or
consents and certificates as necessary to substantiate that such representations
of Purchaser are true as of the Closing.

 

7.           Ongoing Operations.

 

7.1          Leasing Practice.

 

(a)          The Existing Space Leases, together with any modifications,
renewals and new leases made after the date hereof in accordance with this
Section 7.1 hereof are herein called the “Space Leases” and the tenants
thereunder are herein called the “Space Tenants”. During the period ending five
(5) days before the Outside Termination Date, Seller may enter into new leases,
terminate, renew and/or make modifications to the Space Leases (collectively,
“New Lease(s)”) without the approval of Purchaser; provided, however, Seller
shall provide Purchaser with not less than five (5) days’ prior notice of the
entering into of any New Lease. Beginning with the fifth (5th) day before the
Outside Termination Date, provided Purchaser is not in default under this
Contract, Seller shall not enter into New Leases without the prior approval of
Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed. Purchaser agrees to grant or deny consent in writing (and provide, in
reasonable detail, the reasons for any denial) within three (3) Business Days
after Purchaser's receipt of Seller's written request, which request shall
contain copies of all material information related to such request and a summary
of the material terms of the proposed New Lease. Purchaser's failure to timely
respond in writing to Seller's request shall be deemed a consent to the proposed
New Lease. Seller shall, from time to time, inform (orally or in writing)
Purchaser of any new lease negotiations to which Seller is a party and promptly
give notice to Purchaser of any New Lease and a copy of any instruments executed
and any material information delivered in connection with the New Lease.

 

(b)          Following the Outside Termination Date, Seller may continue to
grant consent or approval to a request made by a Space Tenant if such consent or
approval is required to be granted pursuant to the applicable provisions of the
Space Lease or if Seller is required to exercise reasonable judgment or
discretion in determining whether to grant the consent or approval and it would
be unreasonable for Seller to withhold the applicable consent or approval.

 

(c)          Following the Outside Termination Date, if Section 7.1(b) is not
applicable, then, Seller shall, prior to granting such consent or approval,
notify Purchaser of the request made by a Space Tenant, which notice shall
contain copies of all documents, if any, submitted by such Space Tenant in
connection with the request. Purchaser agrees to advise Seller in writing,
within three (3) Business Days after Purchaser's receipt of Seller's notice,
whether Purchaser elects that the Space Tenant's request be granted or denied
(and provide, in reasonable detail, the reasons for any denial), which election
shall be made in Purchaser's reasonable judgment. Purchaser's failure to timely
respond in writing to Seller's notice shall be deemed an election to consent to
the proposed request.

 

-13-

 

 

(d)          Purchaser acknowledges and agrees that no representation has been
made and no responsibility has been assumed by Seller with respect to the
continued occupancy of the Premises, or any part thereof, by the Space Tenants
from and after the date hereof. Seller does not undertake or guarantee that the
Space Tenants will be in occupancy from and after the date hereof. Prior to the
Closing, Seller shall have the right, but not the obligation, to enforce its
rights against the Space Tenants by summary proceeding, drawing down or
application of security deposits or in any other manner. Except as provided in
this Section 7.1 above, Seller shall not terminate any Space Lease without the
prior consent of Purchaser except in the event of an emergency or life-safety
issue.

 

7.2           Personal Property and Equipment. During the pendency of this
Contract, Seller agrees not to transfer to any third party or remove any
personal property or equipment owned by Seller and material to the operation or
maintenance of the Premises and located in the Premises unless such personal
property or equipment is obsolete or replaced with a substantially similar item.

 

7.3           Employees. During the pendency of this Contract, Seller shall not
hire any employees for whom Purchaser will have liability following the Closing.

 

7.4           Development Rights. During the pendency of this Contract, Seller
shall not sell, lease, transfer or otherwise encumber any development rights
appurtenant to the Premises.

 

7.5           Tax Protest Proceedings. Seller shall have sole authority to
prosecute, settle and withdraw proceedings to review any real estate tax
assessment for the Premises covering the fiscal years prior to and in which the
Closing occurs. Purchaser acknowledges that it has no interest in any
proceedings or refunds applicable to any fiscal tax year prior to the year in
which the Closing occurs. Purchaser acknowledges that Seller may elect to appeal
certain property assessments for real estate tax purposes. Promptly after such
election, Seller shall provide Purchaser with notice thereof and during the
pendency of such appeal, agrees to provide Purchaser with a copy of any material
documentation with respect thereto, provided the same is not proprietary or
confidential to Seller. The provisions of this Section shall survive the
Closing.

 

-14-

 

 

7.6           Operation and Maintenance. From and after the date hereof until
the date and time of the Closing, Seller shall operate and maintain the Premises
in the usual course of business and consistent with past practices, excepting
normal wear and tear and loss or Casualty, except that Seller shall have no
obligation whatsoever to make any capital expenditures. During the period ending
five (5) days before the Outside Termination Date, Seller shall have the right,
but not the obligation, to make a capital expenditure in the ordinary course of
business to maintain and preserve the Property, in which event Seller shall
promptly notify Purchaser as to same, but, in any event, no later than the third
(3rd) Business Day before the Outside Termination Date. In the event Seller
should make (or commit to make) such a capital expenditure prior to the fifth
(5th) day before the Outside Termination Date, Purchaser shall reimburse Seller
on or before the Closing, for its pro rata portion (which shall be based on the
portion of useful life of such expenditure occurring during each party’s
respective period of ownership) of such expenditures made by Seller and
Purchaser shall assume the obligation to complete the work (including, without
limitation, assuming the applicable service contract(s) for any such incomplete
work in accordance with Sections 6.1(i) and 9.3(b)(vii) hereof) covered by the
expenditure. Beginning with the fifth (5th) day before the Outside Termination
Date, Seller shall not make any capital expenditures without the prior written
approval of Purchaser (unless solely and directly as a result of an emergency),
which approval may be given or withheld in Purchaser’s sole discretion. In the
event Purchaser shall approve such capital expenditure from and after the fifth
(5th) day before the Outside Termination Date (or upon an emergency, as set
forth above), Purchaser shall reimburse Seller and assume Seller’s remaining
obligations in the manner set forth above. The 3rd and 5th sentence of this
Section 7.6 shall survive the Closing or earlier termination of this Contract;
provided, however, that in the event Purchaser duly cancels this Contract on or
before the Outside Termination Date in accordance with the terms of Section 12.1
hereof, Purchaser shall have no obligation to reimburse Seller and assume
Seller’s obligations pursuant to this Section 7.6.

 

8.           Title.

 

8.1           Title Commitment. Seller has (i) caused to be issued and delivered
to Purchaser a title commitment (the “Title Commitment”) issued by Chicago Title
Insurance Company, 711 Third Avenue, 5th Floor, New York, New York 10017;
Attention: Mario Varano (the “Title Company”), accompanied by a copy of all
recorded documents affecting the Property listed as exceptions in Schedule B of
the Title Commitment and (ii) delivered to Purchaser a copy of the existing ALTA
survey of the Property prepared by Andrew G. Zoutewelle Surveyors, dated
November 3, 2011 (the “Survey”). At least ten (10) Business Days prior to the
Outside Termination Date, Purchaser shall furnish Seller with notice of any
objections Purchaser has to the Title Commitment and Survey (the “Title
Objection Date”); provided, however, Seller shall have no obligation to cure any
such objections. In no event shall a failure by Purchaser to deliver notice of
objections to the Title Commitment by the Title Objection Date be deemed a
default by Purchaser under this Contract. Any matters existing as of the Title
Objection Date to which Purchaser does not object, shall be deemed Permitted
Exceptions. All defects, encumbrances, encroachments or other objections to
title or the Survey or any survey of the Property or any part thereof that exist
as of the Outside Termination Date and which Seller has not in this Contract or
in a separate writing expressly agreed to remove, shall be deemed Permitted
Exceptions. Following the Outside Termination Date, Purchaser shall notify
Seller within five (5) Business Days of becoming actually aware of any other
defects, encumbrances, encroachments or other objections to title or the Survey
or any survey of the Property or any part thereof that are not Permitted
Exceptions. Any defects, encumbrances, encroachments or other objections to
title that are not Permitted Exceptions that are not timely objected to in
accordance with this Section 8.1 shall be deemed Permitted Exceptions.

 

-15-

 

 

8.2          Status of Title. Seller shall deliver and Purchaser shall accept
title to the Premises and consummate the transaction contemplated by this
Contract subject to (a) title exceptions created or suffered by Purchaser and
(b) the title exceptions deemed Permitted Exceptions under Section 8.1 above and
(c) such other title exceptions which Seller may, in accordance with the
provisions of this Contract, cause the Title Company to omit from Purchaser's
title policy or affirmatively insure, without additional premium (unless paid by
Seller), including without limitation a lien related to any loan secured by the
Property which will be released in connection with a payoff at the Closing, so
long as any such title exception described in this clause (c) (other than any
such loan-related lien as set forth in the immediately preceding clause) does
not have a material adverse effect on Purchaser (the title exceptions [whether
liens, encumbrances, defects, encroachments or other objections] described in
(a), (b) and (c) herein sometimes referred to collectively as "Permitted
Exceptions").

 

8.3          Non-Permitted Title Objections.

 

(a)          If on the Closing it should appear that the Premises is affected by
any lien, encumbrance, defect, encroachment or objection which is not a
Permitted Exception (collectively, “Non-Permitted Title Objections”), then in
such event, Seller, at Seller's election, shall have the privilege to remove or
satisfy the same, and shall, for that purpose, be entitled to one or more
adjournments of the Closing for a period not to exceed thirty (30) days beyond
the date scheduled for Closing.

 

(b)          Seller shall not be required to bring any action or proceeding or
to otherwise incur any expense to remove or discharge any Non-Permitted Title
Objection unless such Non-Permitted Title Objection(s) can be removed or
discharged by payment of a liquidated sum of money only, and if both (1) such
removal or discharge can reasonably be expected to be accomplished within a
period of thirty (30) days beyond the date scheduled for the Closing and (2) the
sum of money required to accomplish such removal or discharge does not exceed
Fifty Thousand and 00/100 Dollars ($50,000.00) in the aggregate (the “Maximum
Title Expense”). In such event, Seller agrees to adjourn the Closing for the
period required to remove or discharge such Non-Permitted Title Objections, but
not to exceed thirty (30) days beyond the date scheduled for the Closing, and to
expend (or at Seller’s election, to obligate itself to expend by indemnity
agreement, bond or any other manner) an amount not to exceed the Maximum Title
Expense to remove or discharge such Non-Permitted Title Objections. If there
shall be any Non-Permitted Title Objections that can be removed or discharged by
the payment of a sum of money only which exceeds the Maximum Title Expense, or
that can be removed by the payment of not more than the Maximum Title Expense
but not within thirty (30) days and Seller notifies Purchaser that Seller elects
not to, or cannot, remove or discharge such Non-Permitted Title Objections,
Purchaser may elect to (i) terminate this Contract by notice given within five
(5) Business Days after receipt of Seller's notice in which case Purchaser shall
be entitled to the return of the Deposit or (ii) close with a credit from Seller
equal to the lesser of the amount required to remove or discharge such
Non-Permitted Title Objection or the Maximum Title Expense. If Purchaser fails
to timely cancel this Contract as provided in the preceding sentence, Purchaser
shall accept such title as Seller can convey and the Purchase Price shall be
reduced by the lesser of the Maximum Title Expense or the amount required to
remove or discharge said Non-Permitted Title Objection. Anything in this Section
to the contrary notwithstanding, an attempt by Seller to remove or discharge any
Non-Permitted Title Objection shall not be deemed to be or create an obligation
of Seller to remove or discharge the same.

 

-16-

 

 

(c)          The foregoing provisions of this Section to the contrary
notwithstanding, Seller agrees to remove or discharge any monetary lien
voluntarily created by Seller and any Non-Permitted Title Objections voluntarily
created by Seller after the date hereof; provided, however, that Seller shall in
no event be deemed to have voluntarily created (nor shall Seller be liable for)
any monetary lien or Non-Permitted Title Objections if solely caused or created
by an act or omission of Purchaser or by an act or omission of a Space Tenant.

 

9.           Closing.

 

9.1           Closing Date and Location. Subject to the adjournments expressly
allowed elsewhere in this Contract, the closing of title (the “Closing”) shall
take place, time being of the essence, on September 29, 2014 (the “Anticipated
Closing Date”). Purchaser shall have the one-time right to adjourn the Closing
up to a date no later than fifteen (15) days after the Anticipated Closing Date,
time being of the essence, by delivering, at least five (5) Business Days prior
to the Anticipated Closing Date, time being of the essence, (a) a written notice
to Seller and Escrowee of such adjournment, which notice shall set forth the
Business Day for the adjourned Closing and (b) an additional sum of ONE MILLION
TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($1,250,000.00) (the “Adjournment
Deposit”), payable by electronic wire transfer of immediately available funds to
the account previously designated by Escrowee or by certified check of Purchaser
or bank teller’s check to the order of Escrowee. The Adjournment Deposit and any
interest earned thereon shall be added to and become part of the Deposit and
shall be held and disbursed in accordance with the terms of Article 4 hereof.
The Closing shall take place by escrow deliveries to the Escrowee (the actual
date of closing is herein referred to as the “Closing Date”) pursuant to
reasonably acceptable escrow instructions that will provide, among other things,
that the transfer documents will be released only upon Escrowee, on behalf of
Seller and Purchaser, being unconditionally and irrevocably authorized to
disburse the Purchase Price to Seller or as Seller may direct and otherwise in
accordance with the terms of this Contract. Notwithstanding anything to the
contrary contained in this Contract, and in addition to the adjournment rights
expressly allowed elsewhere in this Contract, Seller shall have the right to
adjourn the Closing up to the last Business Day of the month in which the
Closing is then scheduled to occur by delivering, at least five (5) Business
Days prior to the then scheduled Closing Date, written notice to Purchaser and
Escrowee of such adjournment.

 

9.2          Closing Expenses.

 

(a)          Seller’s Expenses. Seller shall pay (i) one-half (1/2) of any
reasonable escrow or closing charge of the Title Company; (ii) any real property
and personal property transfer, conveyance or recording taxes imposed by the
applicable governmental authority by reason of the transfer of the Premises
(“Transfer Tax”); and (iii) the costs of the Survey (for expenses incurred prior
to the date hereof).

 

(b)          Purchaser’s Expenses. Purchaser shall pay (i) one-half (1/2) of any
reasonable escrow or closing charge of the Title Company; (ii) the cost of
recording the deed including, without limitation, any recording charges imposed
by the applicable governmental authority by reason of the transfer of the
Premises; (iii) all expenses relating to its inspection of the Premises
including, but not limited to, engineering, environmental and property condition
surveys and updates to the Survey (for expenses incurred to update the Survey
from and after the date hereof) whether or not Purchaser closes title to the
Premises; (iv) all costs of the premiums for title policy coverage and the costs
of any endorsements (other than endorsements which Seller elects to obtain to
cure any Non-Permitted Title Objection); and (v) any cost incurred in connection
with any financing obtained by Purchaser including, without limitation, mortgage
recording tax and title insurance premiums. Seller and Purchaser shall each
execute (and swear to where required) any returns and statements required in
connection with the Transfer Tax. Payment of the Transfer Tax shall be made to
the Title Company.

 

-17-

 

 

(c)          The provisions of this Section 9.2 shall survive the Closing or
earlier termination of this Contract.

 

9.3          Closing Deliveries.

 

(a)          At Closing (or within five (5) Business Days thereafter with
respect to delivery of items other than documents executed by Seller in
connection with the Closing), unless expressly stated to the contrary herein,
Seller shall deliver to Purchaser or Escrowee:

 

(i)          the Special Warranty Deed executed by Seller and acknowledged in
the form annexed hereto as Exhibit 1;

 

(ii)         the Assignment of the Space Leases executed by Seller in the form
annexed hereto as Exhibit 2;

 

(iii)        the Assignment of the Service Contracts (and any permitted
replacements or renewals thereof) executed by Seller in the form annexed hereto
as Exhibit 3;

 

(iv)        the Assignment of Licenses, Permits, Guarantees and Warranties
executed by Seller in the form annexed hereto as Exhibit 4;

 

(v)         notice to the Space Tenants executed by Seller in the form annexed
hereto as Exhibit 5 (which will be delivered to the Space Tenants by Seller or
its property manager unless otherwise mutually agreed to by Seller and
Purchaser);

 

(vi)        originals, or if originals are not available, copies of the Space
Leases (which may be delivered to Purchaser’s manager at the Premises);

 

(vii)       notice to the service contractors executed by Seller in the form
annexed hereto as Exhibit 6 (which will be delivered to the service contractors
by Seller or its property manager unless otherwise mutually agreed to by Seller
and Purchaser);

 

(viii)      duly executed certificate of Seller in the applicable form set forth
in Treasury Regulations §1.1445-2(b)(2);

 

(ix)         the Transfer Tax return(s) executed by Seller;

 

-18-

 

 

(x)          estoppel certificates dated within forty-five (45) days of the date
originally scheduled for Closing (each an “Estoppel Certificate” and
collectively the “Estoppel Certificates”) from (i) all Major Tenants and (ii)
those Space Tenants which together with Major Tenants collectively represent
eighty percent (80%) of the leased area of the Premises (“Estoppel Tenants”).
Such Estoppel Certificates shall be in form and substance which do not vary
materially from the form annexed hereto as Exhibit 7 (unless such variance
benefits Purchaser) or, as to any Space Tenant and/or Space Lease providing for
or allowing a different form of estoppel certificate, the form provided or
allowed by such Space Tenant and/or Space Lease; provided, however, that the
Estoppel Certificate from the Anna’s Linens Space Tenant may be in any form
delivered to Seller by the Anna’s Linens Space Tenant (it being understood that
Purchaser shall have no right to object in form or substance to any Estoppel
Certificate delivered by the Anna’s Linens Space Tenant and that receipt by
Purchaser of any Estoppel Certificate from the Anna’s Linens Space Tenant will
satisfy Seller’s delivery obligation with respect to such Space Tenant as set
forth in this Section 9.3(a)(x)). Notwithstanding the foregoing to the contrary,
if the required Estoppel Certificates cannot be timely delivered, Seller may,
but shall not be obligated to, adjourn the Closing for a period not to exceed
thirty (30) days, to obtain the required Estoppel Certificates. As used herein,
“Major Tenant” shall mean any Space Tenant who leases pursuant to a Space Lease
more than ten thousand (10,000) rentable square feet in the aggregate.
Notwithstanding the foregoing, if Seller fails to obtain an Estoppel Certificate
from Anna’s Linens Space Tenant because a petition in bankruptcy has been filed
by or against Anna’s Linens Space Tenant or other similar bankruptcy event has
occurred with respect to Anna’s Linens Space Tenant (e.g. a receiver or trustee
is appointed to take possession of its assets, an assignment is made for the
benefit of its creditors, or other judicial seizure of its assets occurs), then
Anna’s Linens Space Tenant (or the square footage under its Lease, as
applicable) shall be excluded: (x) from the definition of Major Tenant, and (y)
when calculating the total leased area of the Premises for purposes of
determining the Estoppel Tenants under this Section 9.3(a)(x). Seller shall
deliver to Purchaser, promptly after receipt thereof, copies of each executed
Estoppel Certificate obtained by Seller from the Space Tenants; provided,
however, that if Seller delivers to Purchaser an executed Estoppel Certificate
from a Space Tenant in form or substance to which Purchaser is entitled to
object pursuant to this Section 9.3(a)(x) and delivers a subsequent executed
Estoppel Certificate from such Space Tenant in form and substance to which
Purchaser shall not have the right to object pursuant to this Section 9.3(a)(x),
then such subsequent Estoppel Certificate shall be deemed acceptable for
purposes of satisfying Seller’s obligation to deliver Estoppel Certificates
under this Contract. If Seller, after exercising or waiving in writing its
adjournment right set forth in this Section 9.3(a)(x), does not or cannot
deliver the required Estoppel Certificates, Purchaser's sole remedy shall be to
terminate this Contract and receive the return of the Deposit or to close
notwithstanding the lack of the Estoppel Certificate(s) without any reduction of
the Purchase Price and without any liability of Seller relative thereto. Except
(x) as set forth in Section 12.1 and (y) with respect to any Estoppel
Certificate delivered by the Anna’s Linens Space Tenant, in the event any
Estoppel Certificate shall claim a default (a claim of default or failure of an
obligation by Seller or a Space Tenant which arises out of or results from
information actually disclosed to and actually known by Purchaser prior to the
Outside Termination Date shall not be deemed an Estoppel Default or an objection
to Purchaser’s closing title to the Premises) by Seller under a Space Lease
(such default hereinafter being referred to as an “Estoppel Default”), then
Seller may, but shall not be obligated to, elect to cure any such Estoppel
Default and shall, for that purpose, be entitled to adjourn the Closing for a
period not to exceed thirty (30) days, provided, however, that in the event
Seller elects not to cure such Estoppel Default or is unable to cure such
Estoppel Default within such period of time, Purchaser's sole remedy shall be to
terminate this Contract and receive the return of the Deposit. In the event
Purchaser is permitted to terminate this Contract pursuant to the preceding
sentence, if (1) Purchaser fails to terminate this Contract as provided for
above, or (2) such Estoppel Default will require less than Five Hundred Thousand
Dollars ($500,000) to cure and if Seller agrees to escrow at Closing sufficient
funds to remedy such Estoppel Default and otherwise elects to indemnify
Purchaser from and against any and all claims, loss, liability, damage, cost or
expense, including reasonable attorneys' fees, that may arise as a result of
such Estoppel Default, then, in either event, the rights and obligations of the
parties hereto shall not be affected thereby, this Contract shall remain in full
force and effect and Purchaser shall, at the Closing, accept such Estoppel
Certificate subject to such Estoppel Default without any reduction of the
Purchase Price. Subsequent to the Closing, Seller may deliver an Estoppel
Certificate confirming that the Estoppel Default no longer exists, whereupon
Seller shall be entirely released from any liability arising out of the
indemnity, if any, given pursuant to subsection (2) above. Notwithstanding
anything contained herein to the contrary, Purchaser shall notify Seller upon
the date which is the earlier of (i) five (5) Business Days following
Purchaser’s receipt of executed Estoppel Certificates and (ii) one (1) Business
Day before the Closing Date, of Purchaser’s permitted objections to any such
Estoppel Certificates. Purchaser’s failure to timely respond to Seller in
accordance with the preceding sentence shall be deemed its approval of the
Estoppel Certificates;

 

-19-

 

 

(xi)         the Bill of Sale, executed by Seller in the form of Exhibit 8
annexed hereto;

 

(xii)        keys, combinations and codes to all locks and security devices to
the Premises in Seller’s possession;

 

(xiii)       an update of Seller’s representations executed by Seller in
accordance with Section 6.3 above;

 

(xiv)      a Seller’s non-resident withholding affidavit executed by Seller, if
applicable;

 

(xv)       a title certificate in the form attached hereto as Exhibit 10;

 

(xvi)      an Assignment and Assumption of Leasing Commission Agreements and
Construction Contracts executed by Seller in the form annexed hereto as Exhibit
13; and

 

(xvii)     evidence of Seller’s organizational authority.

 

(b)          At Closing Purchaser shall deliver to Seller or Escrowee:

 

(i)          the balance of the Purchase Price as provided in Section 3 hereof;

 

(ii)         the Assignment of the Space Leases executed by Purchaser in the
form annexed hereto as Exhibit 2;

 

(iii)        the Assignment of the Service Contracts (and any replacements or
renewals thereof) executed by Purchaser in the form annexed hereto as Exhibit 3;

 

-20-

 

 

(iv)        notice to the Space Tenants executed by Purchaser in the form
annexed hereto as Exhibit 5;

 

(v)         notice to the service contractors executed by Purchaser in the form
annexed hereto as Exhibit 6;

 

(vi)        an Assumption Agreement executed by Purchaser in the forms annexed
hereto as Exhibit 12 and Exhibit 12-A pursuant to which Purchaser shall assume
all of Seller’s obligations with respect to the leasing commission obligations
to be assumed by Purchaser pursuant to Section 9.4(c) of this Contract which
arise from and after the Closing Date;

 

(vii)       an Assignment and Assumption of Leasing Commission Agreements and
Construction Contracts executed by Purchaser in the form annexed hereto as
Exhibit 13 pursuant to which Purchaser shall assume all of Seller’s obligations
with respect to the leasing commission agreements and construction contracts (i)
set forth on Schedule F annexed hereto, (ii) to be assumed by Purchaser pursuant
to Section 9.4(a)(i)(G) of this Contract, if applicable, and (iii) to be assumed
by Purchaser pursuant to Section 7.6 of this Contract, if applicable; and

 

(viii)      Transfer Tax return(s) executed by Purchaser; and

 

(ix)         evidence of Purchaser's organizational authority.

 

9.4          Apportionments and Reimbursements. The following adjustments shall
be made with respect to the Premises, and the following procedures shall be
followed:

 

(a)          General.

 

(i)          Preparation of Prorations. Before the Closing Date, Seller shall
prepare and deliver, or cause Escrowee to prepare and deliver, to Purchaser an
unaudited statement for the Premises (the “Preliminary Proration Statement”)
showing prorations (except as set forth in Section 9.4(a)(i)(G)) for the items
set forth below, calculated as of 11:59 P.M. on the day preceding the Closing
Date, on the basis of a 365-day year. Notwithstanding the foregoing, in the
event Seller (or its designee (e.g. Seller’s existing lender)) does not receive
the funds to be wired pursuant to Section 3 above by 1:00 P.M. Eastern Time on
the Closing Date, then in such event, the items set forth in this Section shall
be apportioned as of 11:59 P.M. on the Closing Date based upon the respective
party's period of ownership for the item being apportioned. Purchaser and its
representatives shall be afforded reasonable access to Seller’s books and
records with respect to the Premises and Seller’s work papers pertaining to the
Preliminary Proration Statement to confirm the accuracy of the Preliminary
Proration Statement. Purchaser and Seller shall agree upon any adjustments to be
made to the Preliminary Proration Statement before the Closing, and at the
Closing, Purchaser or Seller, as applicable, shall receive a credit equal to the
net amount due Purchaser or Seller, as applicable, pursuant to the Preliminary
Proration Statement as finally agreed upon by Purchaser and Seller. The items to
be covered by the Preliminary Proration Statement are as follows:

 

-21-

 

 

 

(A)         rents and any miscellaneous revenue (but only to the extent
collected before the Closing Date), but excluding Additional Rents (as defined
in 9.4(a)(i)(B) below) and percentage rent, which shall be prorated pursuant to
Section 9.4(b) below;

 

(B)         reimbursements from Space Tenants for the cost of, or for increases
(above a base amount) in the cost of, real estate taxes, parking, a marketing
fund, operating expenses, insurance premiums, maintenance, or other charges of a
similar nature, if any, and any additional charges and expenses (collectively,
“Additional Rents”) payable under the Space Leases and percentage rents, which
shall be prorated based on the principles and procedures set forth in Section
9.4(b) below;

 

(C)         non-delinquent personal property taxes, real property taxes and
assessments, district improvement impositions and the like, except to the extent
reimbursable or payable directly to the applicable taxing authority by the Space
Tenants under its Space Leases (based upon the maximum discount rate available,
if applicable); provided that if the tax rate or assessment for the fiscal year
in which the Closing occurs has not been issued as of the Closing Date, taxes
shall be prorated based on the last ascertainable tax bill, and such tax
proration shall be subject to adjustment pursuant to subparagraph (v) of this
Section 9.4(a);

 

(D)         water, sewer and utility charges not payable by a Space Tenant;

 

(E)         amounts payable under the Service Contracts;

 

(F)         permits, licenses and/or inspection fees (calculated on the basis of
the period covered), but only to the extent transferred to Purchaser;

 

(G)         leasing commissions, landlord’s work, tenant improvement allowances
and construction management fees incurred in connection with New Leases made in
accordance with the provisions of Section 7.1 above, which shall be paid by
Purchaser and Purchaser agrees to assume the obligations therefor pursuant to an
Assignment and Assumption of Leasing Commission Agreements and Construction
Contracts attached hereto as Exhibit 13. To the extent such amounts are paid by
Seller at or prior to Closing, Purchaser shall reimburse Seller for such amounts
at Closing; and

 

(H)         any other expenses normal to the operation and maintenance of the
Premises.



-22-

 

 

(ii)          Principles of Prorations; Collections and Payments. Subject to the
prorations to be made pursuant to this Section 9.4, after the Closing Purchaser
shall collect all revenues and pay all expenses with respect to the Premises,
even if such revenues and expenses relate to periods before the Closing;
provided however, if any Space Tenant sends payments to Seller after the
Closing, Seller shall deposit such payments to its bank account and, promptly
after such payment has cleared, pay to Purchaser any portion of such payment to
which Purchaser is entitled under the provisions of this Section 9.4. Purchaser
shall use commercially reasonable efforts consistent with prudent business
practices (A) to collect on Seller’s and Purchaser’s behalf all operating
expenses for the Premises which are actually paid by Seller or Purchaser and
permitted to be passed through to Space Tenants as Additional Rents pursuant to
the terms of each Space Tenant’s respective Space Lease with respect to the 2014
calendar year, and (B) for the first two hundred seventy (270) days from and
after the Closing Date, to collect on Seller’s behalf all such other
delinquencies and unpaid monetary obligations owing under the Space Leases as of
the Closing Date or that relate to a period prior to the Closing Date, and in
the case of each of the foregoing clauses (A) and (B), Purchaser shall pay to
Seller any sums collected in connection therewith which are attributable to the
period of time prior to Closing. For purposes of the immediately preceding
sentence, Purchaser’s use of commercially reasonable efforts shall in no event
require Purchaser to sue a Space Tenant, terminate a Space Tenant’s Space Lease
or disrupt a Space Tenant’s right to possession of its premises. To the extent
such payments of any such unpaid monetary obligations are collected by Purchaser
by judicial process, Purchaser may deduct from the amount owed to Seller an
amount equal to the attorneys’ fees and costs actually incurred by Purchaser in
collecting such unpaid monetary obligations due to Seller. Subject to the
foregoing sentence, any rent or other payment collected after the Closing from
any Space Tenant which owed any amounts under the Space Leases as of the Closing
Date or that relates to any period prior to the Closing Date shall be applied
first, to the applicable party’s unpaid monetary obligations with respect to any
periods from the Closing Date through the end of the month in which such payment
is made, in such order as Purchaser may elect, until such monetary obligations
have been paid in full; any remaining amount of such payment shall be paid over
to Seller, for application against such party’s unpaid monetary obligations with
respect to any periods before the Closing Date, in such order as Seller may
elect, until such unpaid monetary obligations have been paid in full; and any
remaining amount of such payment shall be retained by Purchaser for application
against such party’s future obligations. After the Closing Date, except as
expressly provided in the immediately succeeding sentence, Seller shall have no
right to bring any actions or proceedings against Space Tenants to collect any
delinquencies or otherwise, and Purchaser shall be deemed to have the exclusive
right, at any time after the Closing Date, to file proofs of claim and to
commence or continue any actions or proceedings to collect any pre-petition
rent, pre-petition additional rent, pre-petition rejection damages under Section
365 of the Bankruptcy Code, and/or post-petition administration expense claims.
Notwithstanding anything contained in this Contract to the contrary, after the
Closing Date, Seller shall retain the right to bring or continue actions or
proceedings against the Anna’s Linens Space Tenant to collect any delinquencies
to which Seller is entitled and Purchaser shall be deemed to have assigned to
Seller the exclusive right with respect to the Anna’s Linens Space Tenant, at
any time after the Closing Date, to file proofs of claim and commence or
continue any actions or proceedings to collect any pre-petition rent,
pre-petition additional rent, pre-petition rejection damages under Section 365
of the Bankruptcy Code, and/or post-petition administration expense claims, for
any and all damages which arise or accrue with respect to the Anna’s Linens
Space Tenant prior to the Closing Date, and to retain any sums collected in
connection therewith; provided, however, Seller shall not sue to terminate the
Anna’s Linens Space Tenant’s Space Lease or right to possession of its premises.
Notwithstanding the foregoing, or the provisions of Section 9.4(a) above, if any
Space Tenant pays rent in arrears, rent due for such Space Tenant for the month
in which the Closing occurs shall be prorated (based on the rent payable in the
prior month) between Purchaser and Seller at Closing, whether or not same has
been paid by the Space Tenant.

 

-23-

 

 

(iii)        Utility and Municipality Deposits. At Closing, Seller shall receive
a credit in the amount of any utility, municipality or other deposits relating
to the Premises made by Seller and which are assigned to Purchaser at the
Closing. Seller shall be entitled to a refund from the applicable utility or
municipality of any deposits not assigned to Purchaser.

 

(iv)        Security Deposits. At the Closing, Seller shall deliver to Purchaser
all prepaid rent, refundable security deposits, letters of credit and other
collateral actually received by Seller pursuant to any of the Space Leases, less
any portions thereof applied in accordance with the respective Space Lease
(together with a statement regarding such applications).

 

(v)         Post-Closing Adjustments. Notwithstanding anything to the contrary
contained in this Section 9.4, (A) if the amount of the real property taxes and
assessments payable with respect to the Premises for any period before Closing
is determined to be more than the amount of such real property taxes and
assessments that is prorated herein (in the case of the current year) or that
was paid by Seller (in the case of any prior year), due to a reassessment of the
value of the Premises or otherwise, Seller and Purchaser shall promptly adjust
the proration of such real property taxes and assessments after the
determination of such amounts, and Seller shall pay to Purchaser any increase in
the amount of such real property taxes and assessments applicable to any period
before Closing; provided, however, that Seller shall not be required to pay to
Purchaser any portion of such increase that is payable by Space Tenants; and (B)
if the amount of the real property taxes and assessments payable with respect to
the Premises for any period before Closing is determined to be less than the
amount of such real property taxes and assessments that is prorated herein (in
the case of the current year) or that was paid by Seller (in the case of any
prior year), due to an appeal of the taxes by Seller, a reassessment of the
value of the Premises or otherwise, Seller and Purchaser shall promptly adjust
the proration of such real property taxes and assessments after the
determination of such amounts (net of any costs incurred by Seller in connection
with pursuing any appeal thereof), and (1) Purchaser shall pay to Seller any
refund received by Purchaser representing such a decrease in the amount of such
real property taxes and assessments applicable to any period before Closing;
provided, however, the Purchaser shall not be required to pay to Seller any
portion of such refund (other than a portion of such refund equal to the amount
of all costs incurred by Seller in connection with pursuing any appeal thereof)
which is payable to Space Tenants; and (2) Seller shall be entitled to retain
any refund received by Seller representing such a decrease in the amount of such
real property taxes and assessments applicable to any period before Closing;
provided, however, that Seller shall pay to Purchaser that portion of any such
refund, after first deducting any and all actual, out of pocket costs incurred
by Seller in connection with pursuing such refund, that is payable to Space
Tenants or that is otherwise applicable to any period after Closing. Each party
shall give notice to the other party of any adjustment of the amount of the real
property taxes and assessments payable with respect to the Premises for any
period before Closing within thirty (30) days after receiving notice of any such
adjustment.

 

(b)          Additional Rents; Percentage Rents; Post Closing Reconciliation.

 

-24-

 

 

(i)          Additional Rents. If any Space Tenants are required to pay
Additional Rents and the same are not finally adjusted between the landlord and
Space Tenant under any Space Lease until after the preparation of the
Preliminary Proration Statement pursuant to Section 9.4(a)(i) above, then, the
Preliminary Proration Statement shall include an estimated reconciliation as of
the Closing Date of the amounts of all billings and charges for Additional Rents
for calendar year 2014 through the Closing Date, as provided in this
Section 9.4(b)(i). If the amounts that have been billed to Space Tenants for
Additional Rents for calendar year 2014 through the Closing Date are less than
would have been owed by Space Tenants under their respective Space Leases if the
reconciliations under such Space Tenant Spaces Leases were completed as of the
Closing Date based on the actual costs incurred by Seller for items that are
payable by the Space Tenants as Additional Rents under their respective Space
Leases for calendar year 2014 up to the Closing Date, the Preliminary Proration
Statement will include a credit to Seller in the amount of such shortfall,
subject to final adjustment as provided below in Sections 9.4(b)(iii) through
9.4(b)(v) below. If the amounts that have been billed to Space Tenants for
Additional Rents for calendar year 2014 through the Closing Date exceed what
would have been owed by Space Tenants under their respective Space Leases if the
reconciliations under such Space Tenant Space Leases were completed as of the
Closing Date based on the actual costs incurred by Seller for items that are
payable by the Space Tenants as Additional Rents under their respective Space
Leases for calendar year 2014 up to the Closing Date, the Preliminary Proration
Statement will include a credit to Purchaser in the amount of such excess billed
amount, subject to final adjustment as provided below in Sections 9.4(b)(iii)
through 9.4(b)(v) below.

 

(ii)         Intentionally Deleted. Notwithstanding anything herein to the
contrary, any and all references in this Contract to Section 9.4(b)(ii) or any
provision thereof shall be deleted in their entirety.

 

(iii)        Post-Closing Reconciliation. With respect to those Additional Rents
for the 2014 calendar year which are not finally adjusted between the landlord
and any Space Tenant under any Space Lease until after the preparation of the
Preliminary Proration Statement pursuant to Section 9.4(a) above, and for those
percentage rents which have not been finally determined for the 2014 calendar
year (or other applicable fiscal period under any Space Lease for the
measurement of percentage rents during which the Closing occurs), Purchaser
shall submit to Seller, no later than April 30, 2015, an unaudited statement for
the Premises (a “Supplemental Proration Statement”) covering any such Additional
Rents and percentage rents which have been finally adjusted between Purchaser
and such Space Tenant for the 2014 calendar year (provided that if percentage
rents are measured over a different fiscal period for any Space Tenant, a
separate Supplemental Proration Statement shall be delivered for each such Space
Tenant within ninety (90) days after the end of the applicable fiscal period)
containing a calculation of the prorations of such Additional Rents and
percentage rents on the basis of a 365-day year (or, in the case of percentage
rents based on a fiscal period of other than a year, the number of days in such
fiscal period), provided that (x) the adjustment to be made pursuant to the
Supplemental Proration Statement (I) shall take into account the adjustment of
such items made on the Preliminary Proration Statement in accordance with
Section 9.4(a) and Section 9.4(b)(i) above, (II) with respect to Additional
Rents, shall be made in proportion to the relative amounts of Additional Rents
due Purchaser and Seller based on the amounts of the charges incurred by each of
them during their respective periods of ownership for items that are payable by
the Space Tenants as Additional Rents under their respective Space Leases,
(III) with respect to percentage rents, the aggregate amount of percentage rents
payable for the entire 2014 calendar year (or other applicable fiscal period
under any Space Lease for the measurement of percentage rents during which the
Closing occurs), shall be prorated based on the number of days the Premises is
owned by Seller and the number of days the Premises is owned by Purchaser during
such year and (y) the parties shall exclude any Additional Rents arising from
increased real property taxes for the Premises to the extent such increase
results from Purchaser’s purchase of the Premises. In order to enable Purchaser
to make any year-end reconciliations of Additional Rents, following the Closing,
Seller shall deliver to Purchaser a final statement of (i) all operating
expenses for the Premises which are actually paid by Seller and permitted to be
passed through to Space Tenants as Additional Rents pursuant to the terms of
each Space Tenant’s respective Space Lease, with respect to the portion of the
2014 calendar year occurring prior to the Closing (“Seller’s 2014 Actual
Operating Expenses”), together with copies of all documentation evidencing
Seller’s 2014 Actual Operating Expenses, including copies of third-party
invoices and copies of Seller’s books and records applicable thereto, and (ii)
all estimated payments of Additional Rents received by Seller from Space Tenants
with respect to the portion of the 2014 calendar year occurring prior to the
Closing.

 

-25-

 

 

(iv)        Audit Rights for Supplemental Proration Statements. Seller and its
representatives shall be afforded the opportunity to review all underlying
financial records and work papers pertaining to the preparation of all
Supplemental Proration Statements, and Purchaser shall permit Seller and its
representatives, following not less than five (5) Business Days’ prior written
notice, to have full access during Purchaser’s normal business hours at
Purchaser’s office where books and records with respect to the Premises are
kept, to such books and records in the possession of Purchaser or any party to
whom Purchaser has given custody of the same relating to the Premises to permit
Seller to review the Supplemental Proration Statements. Any Supplemental
Proration Statement prepared by Purchaser shall be final and binding for
purposes of this Contract unless Seller shall give written notice to Purchaser
of disagreement with the prorations contained therein within sixty (60) days
following Seller’s receipt of such Supplemental Proration Statement, specifying
in reasonable detail the nature and extent of such disagreement. If Purchaser
and Seller are unable to resolve any disagreement with respect to any
Supplemental Proration Statement within ten (10) Business Days following receipt
by Purchaser of the notice referred to above, either party may pursue any remedy
available for the resolution of such dispute.

 

(v)         Payments for Adjustments. Any net credit due Seller or Purchaser, as
the case may be, shall be paid to Seller or Purchaser, as the case may be, (A)
with respect to those items payable by any Space Tenant under its respective
Space Lease, within seventy-five (75) days after the date payment of any such
amount is made by such Space Tenant to Purchaser and (B) with respect to all
other items, in accordance with the terms of this Contract or as otherwise
reflected on a Supplemental Proration Statement delivered to Seller, or unless
Seller notifies Purchaser of a disagreement with respect to any such statement
as provided in Section 9.4(b)(iv) above, in which case such payment (less a hold
back sufficient to cover the amount of the disagreement) shall be made within
fifteen (15) days after Seller notifies Purchaser of such disagreement, and any
further payment due after such disagreement is resolved shall be paid within
fifteen (15) days after the resolution of such disagreement.

 

-26-

 

 

(c)          Leasing Commissions. At Closing, Purchaser shall execute: (i) an
Assumption Agreement in the form annexed hereto as Exhibit 12, pursuant to which
Purchaser shall assume all obligations of Seller to pay any leasing commissions
to KRC Property Management I, Inc. pursuant to Paragraph 13 of Exhibit D of that
certain Management Agreement dated as of July 17, 2003 by and between Seller, as
owner, and KRC Property Management I, Inc., as manager (the “Management
Agreement “) with respect to any lease executed by Purchaser, or its successors
or assigns, with an Active Prospect (as defined in the Management Agreement),
following the Closing; and (ii) an Assumption Agreement in the form annexed
hereto as Exhibit 12-A, pursuant to which Purchaser shall assume all obligations
of Seller to pay any leasing commissions to New South Properties of the
Carolinas, LLC pursuant to Paragraph 11 of that certain Listing Agreement dated
as of September 1, 2011 by and between Seller, as owner, and New South
Properties of the Carolinas, LLC, as leasing broker, as amended by Extension of
Listing Agreement dated November 13, 2012 and Extension of Listing Agreement
dated July 25, 2013 (as amended, the “Listing Agreement”), with respect to any
lease executed by Purchaser, or its successors or assigns, with a tenant named
on the Final List (as defined in the Listing Agreement), following the Closing.

 

(d)          Survival. The obligations of Seller and Purchaser under this
Section 9.4 shall survive the Closing.

 

10.         Default.

 

10.1         Purchaser’s Default. If Purchaser should default under this
Contract (including the failure to timely deliver the Adjournment Deposit to the
extent required under this Contract), Seller may elect to cancel this Contract
by giving notice to Purchaser and Escrowee. The parties hereto agree that the
damages that Seller will sustain as a result of such default will be substantial
but will be difficult to ascertain. Accordingly, the parties agree that in the
event that Seller shall elect to terminate this Contract as a result of such
default, Escrowee is hereby directed to pay the Deposit to Seller, who shall
retain the Deposit as and for its liquidated damages and sole remedy hereunder,
in which event this Contract shall be null and void and of no further force or
effect except for those provisions expressly stated to survive the termination
of this Contract.

 

10.2         Seller's Default. If Seller defaults under the terms of this
Contract, Purchaser’s sole remedy for Seller’s default shall be to elect either
to (i) cause (A) the refund to Purchaser of the Deposit and (B) in the event
such default is material and arising out of Seller’s bad faith intent, the
reimbursement by Seller of Purchaser's actual out of pocket costs and expenses
(as evidenced by paid receipts) incurred in connection with this Contract and
Purchaser's investigation of the Premises, not to exceed $100,000.00 in the
aggregate and upon the making of such refund and reimbursement, as applicable,
this Contract shall be null and void and of no further force or effect except
for those provisions expressly stated to survive the termination of this
Contract and the lien, if any, of Purchaser against the Premises shall wholly
cease or (ii) commence an action for specific performance. Purchaser hereby
waives all other rights and remedies that it might have, including but not
limited to, the right to sue for damages.

 

-27-

 

 

11.         Risk of Loss.

 

11.1        Condemnation.

 

(a)          If, at any time prior to the Closing Date, all or a Substantial
Portion of the Property shall be taken in the exercise of the power of
condemnation or eminent domain by any sovereign, municipality or other public or
private authority or shall be the subject of a duly noticed hearing held by any
such authority relating to a pending taking in the exercise of the power of
condemnation or eminent domain (a “Taking”), then Purchaser may cancel this
Contract by written notice given to Seller within ten (10) days after receipt of
notice from Seller of such Taking, in which event this Contract shall be deemed
cancelled and of no force and effect and neither party shall have any further
obligations or liabilities against or to the other, except that Seller shall
cause the return of the Deposit to Purchaser. In the case of a Taking of less
than a Substantial Portion of the Property or if Purchaser does not elect to
terminate this Contract in the case of a Taking of all or a Substantial Portion
of the Property, as provided for above, then this Contract shall remain in full
force and effect and on the Closing either (A) Purchaser shall be entitled to
any condemnation award to be granted and Seller shall assign all of its right,
title and interest to such award to Purchaser, less such sums, if any, actually
and reasonably expended by Seller to prosecute such claim and restore the
Premises, or (B) if such award shall have been paid to Seller, the Purchase
Price shall be reduced by the amount thereof, less such sums, if any, actually
and reasonably expended by Seller to prosecute such claim and restore the
Premises. Seller agrees to deliver promptly after receipt thereof any and all
written notices of a Taking received by Seller after the date hereof.

 

(b)          As used herein, a Taking of a “Substantial Portion” of the Property
shall mean a Taking which (i) materially and adversely affects access to or from
the Premises on a permanent basis or (ii) will result in the termination of any
Space Lease in excess of 8,000 leasable square feet or a combination of Space
Leases in excess of 20,000 leasable square feet in the aggregate.

 

11.2         Destruction or Damage. In the event that the Property, or any part
thereof, shall be damaged or destroyed by fire or any other casualty
(“Casualty”) prior to the Closing Date, Seller shall give Purchaser prompt
written notice of such event together with an estimate of the cost and time to
restore prepared by an independent insurance examiner or engineer selected by
Seller. If the Casualty will (a) require more than ten percent (10%) of the
Purchase Price to repair or (b) result in the termination of any Space Lease in
excess of 8,000 leasable square feet or a combination of Space Leases in excess
of 20,000 leasable square feet in the aggregate (each event described in (a) or
(b) herein called a “Casualty Termination Event”), Purchaser may cancel this
Contract by notice to Seller within ten (10) days after receipt of notice from
Seller specifying the Casualty Termination Event, in which event this Contract
shall be deemed terminated and of no force and effect and neither party shall
have any further rights or liabilities against or to the other except for those
provisions expressly stated to survive the termination of this Contract and
Seller shall cause the return of the Deposit to Purchaser. If there is no
Casualty Termination Event or if Purchaser does not timely elect to cancel the
Contract in the event of a Casualty Termination Event, this Contract shall
remain in full force and effect and Purchaser shall be entitled to all insurance
proceeds payable to Seller on account of such Casualty, less such sums, if any,
as shall have been actually and reasonably incurred by Seller or expended by
Seller in connection with the repair or restoration of such Casualty or the
prosecution of such claim.

 

-28-

 

 

12.         Purchaser's Review Period.

 

12.1         Purchaser shall have the right to cancel this Contract on or before
September 3, 2014 (the “Outside Termination Date”) by notice to Seller to be
received by Seller on or before 3:00 P.M. Eastern Time on the Outside
Termination Date (the period of time from the date hereof through and including
the Outside Termination Date is herein referred to as “Purchaser's Review
Period”). If Purchaser duly cancels this Contract in accordance with this
Section 12.1, this Contract shall be deemed terminated and of no further force
or effect, except for the provisions expressly stated to survive the Closing,
and the Deposit shall be returned to Purchaser. If Purchaser does not duly
cancel this Contract in accordance with this subparagraph or if Purchaser waives
its right to cancel this Contract, (i) this Contract shall remain in full force
and effect and Purchaser shall have no further right to cancel this Contract
under this Section 12.1 and (ii) Purchaser shall be deemed to have waived any
liability of Seller and any right to refuse to consummate the Closing by reason
of any condition actually known to Purchaser as of the Outside Termination Date,
including, without limitation a misrepresentation, Non-Permitted Title
Objection, any other condition which results in or could result in an Estoppel
Default or any breach of a covenant by Seller. Purchaser and Seller have entered
into that certain Access Agreement dated July 23, 2014 (the “Access Agreement”),
a copy of which is attached hereto as Exhibit 9 and the terms of which are
hereby incorporated by reference and made a part hereof, and Purchaser hereby
agrees to comply with the terms set forth in the Access Agreement.

 

12.2         Time shall be of the essence with respect to the dates in this
Section 12 for the Outside Termination Date and the giving of Purchaser's
cancellation notice. The provisions of this Section 12 shall survive the Closing
or termination of this Contract.

 

13.         Miscellaneous.

 

13.1         Broker. Seller and Purchaser represent to each other that neither
party has dealt with any broker or real estate consultant other than Berkeley
Capital Advisors, LLC, a North Carolina limited liability company (“Broker”) in
connection with the transaction contemplated by this Contract. Seller agrees to
pay all fees, commissions or other charges due to Broker, if, as and when there
is a Closing hereunder, pursuant to Seller’s separate agreement with Broker.
Seller and Purchaser shall indemnify and hold the other free and harmless from
and against any liabilities, damages, costs or expenses (including, but not
limited to, reasonable attorneys' fees and disbursements) suffered by the
indemnified party arising from a misrepresentation or a breach of any covenant
made by the indemnifying party pursuant to this Section. The provisions of this
Section shall survive the Closing or termination of this Contract.

 

-29-

 

 

13.2         Assignment of this Contract. This Contract may not be assigned by
Purchaser without the consent of Seller. A direct or indirect transfer, sale or
assignment of the majority stock interest in a corporate purchaser or the
majority membership interest in a limited liability company purchaser or the
majority or any general partnership interest of a partnership purchaser shall
constitute an assignment of this Contract, which assignment or attempted
assignment shall be void if made without the written consent of Seller.
Purchaser shall have the right to assign its rights under this Contract, from
and after the Outside Termination Date, to ARC CTCHRNC001, LLC without any
consent of Seller being required, so long as such assignment is in the form
approved by Seller, which includes that such assignee shall assume in writing
all of the obligations of Purchaser to be performed under this Contract and an
original of such fully executed assignment and assumption agreement shall be
delivered to Seller at least five (5) Business Days prior to the Closing.
Purchaser shall not assign this Contract to an entity or individual which would
make any of the statements, representations or warranties set forth in Section
6.5(d) of this Contract untrue or incorrect and any such assignment shall be
null and void and without force and effect. No assignment of this Contract shall
relieve Purchaser from any of its obligations set forth herein arising prior to
or after the effective date of the assignment. The provisions of this Section
shall survive the Closing or termination of this Contract.

 

13.3         Attorneys’ Fees. If either party institutes a legal proceeding
against the other party in connection with this Contract, the losing party in
such proceeding shall reimburse the prevailing party all reasonable attorneys’
fees paid by the prevailing party in connection with such proceeding. The
provisions of this Section shall survive the Closing or termination of this
Contract.

 

13.4         Notices. All notices hereunder to Seller, Purchaser, Escrowee or
the Title Company shall be sent by certified or registered mail, return receipt
requested, or may be sent by Federal Express or other overnight courier which
obtains a signature upon delivery, or may be sent via facsimile, or may be
delivered by hand delivery addressed to such party at the address of such party
set forth below or at such other address as such party shall designate from time
to time by notice:

 

SELLER:

 

Pineville Centrum Limited Partnership

c/o DRA Advisors LLC

220 East 42nd Street

New York, New York 10017

Attention: Janine Roberts

Facsimile: (212) 697-7403

 

with a copy to:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin Luskin, Esq. with a concurrent copy to Samantha Wallack, Esq.
(Facsimile: (917) 332-3804)

Facsimile: (917) 332-3714

 

PURCHASER:

 

American Realty Capital IV, LLC

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Jesse Galloway and Jeremy Eichel

Facsimile: (212) 421-5799

 

-30-

 

 

with a copy to:

 

Retail Centers of America, Inc.

2000 McKinney Avenue, Suite 1000

Dallas, Texas 75201

Attention: Chris Cotten and Stephen G. Seitz

Facsimile: (214) 740-3313

 

with a copy to:

 

Condon Thornton Sladek Harrell PLLC

8080 Park Lane, Suite 700

Dallas, Texas 75231

Attention: William L. Sladek, Esq.

Facsimile: (214) 691-6311

 

ESCROWEE/TITLE COMPANY:

 

Chicago Title Insurance Company

711 Third Avenue, 5th Floor

New York, New York 10017

Facsimile: (212) 880-9635

Attention: Mario Varano

 

Notices shall be deemed served three (3) days after mailing, and in the case of
overnight courier or hand delivery, on the date actually delivered to or
rejected by the intended recipient, and in the case of facsimile, upon the
sender’s receipt of confirmation of transmission of such facsimile notice
produced by the sender’s facsimile machine, provided a copy of such transmission
and the confirmation receipt thereof is deposited with an overnight courier for
next day delivery properly addressed and paid for, except for notice(s) which
advise the other party of a change of address of the party sending such notice
or of such party's attorney, which notice shall not be deemed served until
actually received by the party to whom such notice is addressed or delivery is
refused by such party. Notices on behalf of the respective parties may be given
by their attorneys and such notices shall have the same effect as if in fact
subscribed by the party on whose behalf it is given. Notwithstanding the
foregoing provisions of this Section (a) notices served by hand delivery shall
be deemed served on the date of delivery if delivered at or prior to 5:00 P.M.
Eastern Time on a Business Day and on the next Business Day if delivered after
5:00 P.M. Eastern Time on a Business Day or at any time on a non-Business Day
and (b) notices served by facsimile shall be deemed served on the date of
transmission if the sender receives confirmation of transmission in the manner
set forth above at or prior to 5:00 P.M. Eastern Time on a Business Day and on
the next Business Day if the sender receives confirmation of transmission in the
manner set forth above after 5:00 P.M. Eastern Time on a Business Day or at any
time on a non-Business Day.

 

-31-

 

 

13.5        Further Assurances. The parties each agree to do such other and
further acts and things, and to execute and deliver such instruments and
documents (not creating any obligations additional to those otherwise imposed by
this Contract or diminishing any rights set forth in this Contract), as either
may reasonably request from time to time, whether at or after the Closing, in
furtherance of the purposes of this Contract. The provisions of this Section
shall survive the Closing for three (3) months.

 

13.6        Confidentiality.

 

(a)          Purchaser agrees that, except as set forth below, all documentation
made available to Purchaser by Seller (or its representatives) concerning the
Premises, including, without limitation, the Space Leases, Service Contracts,
development plans, proformas and rent rolls (all of the aforementioned
information is collectively referred to as “Evaluation Material”) shall be
treated confidentially as hereinafter provided.

 

(b)          All Evaluation Material shall be used or duplicated by Purchaser
only for purposes of evaluating a possible purchase of the Premises by
Purchaser. Purchaser agrees to keep all Evaluation Material (other than
information which is a matter of public record or is provided in other sources
readily available to the public other than as a result of disclosure thereof by
Purchaser or Related Parties) strictly confidential; provided, however, that the
Evaluation Material may be disclosed to the directors, officers, employees and
partners of Purchaser, and to Purchaser's lender, attorneys, accounting firm and
other consultants (all of whom are collectively referred to as “Related
Parties”) who need to know or have reason to know such information for the
purpose of evaluating a possible purchase of the Premises. In addition,
Purchaser and Seller shall have the right to disclose the Evaluation Material or
other information regarding this Contract to the extent Purchaser or Seller is
required to disclose the same pursuant to a court order or applicable laws
(including making such public statements or filings as may be required under any
regulations of the U.S. Securities and Exchange Commission applicable to
Purchaser or Seller or either of their affiliates, but only to the extent
required by any of the foregoing). The Related Parties shall be informed of the
confidential nature of the Evaluation Material and shall be directed in writing
to keep all such information in the strictest confidence and use such
information only for the purpose of evaluating a possible purchase by Purchaser.
Purchaser will promptly, upon request of Seller following the termination of
this Contract, deliver to Seller all Evaluation Material furnished by Seller,
whether furnished before or after the date hereof, without retaining copies
thereof. Purchaser will direct Related Parties to whom Evaluation Material is
made available not to make similar disclosures and any such disclosure shall be
deemed made by and be the responsibility of Purchaser.

 

(c)          Prior to the Closing, Seller and Purchaser shall keep strictly
confidential and shall cause the Related Parties to keep strictly confidential
the provisions of this Contract and the transactions contemplated thereunder,
except as otherwise set forth in this Contract. After the Closing, Seller and
Purchaser shall not, and shall cause the Related Parties not to, make any public
disclosures (except as otherwise set forth in Section 13.6(b)) and shall cause
the Related Parties not to make any public disclosures regarding the material
economic terms of this Contract or the material economic terms of the
transactions accomplished at the Closing without the prior written consent of
the other party.

 

-32-

 

 

(d)          The provisions of this Section 13.6 shall survive the Closing or
termination of this Contract.

 

13.7         Survival and Merger. The acceptance of the Deed by Purchaser shall
be deemed to be a full performance and discharge of every agreement and
obligation on the part of the Seller to be performed pursuant to the provisions
of this Contract, except those which are herein specifically stated to survive
the Closing, and Seller shall have no further liability with respect to any such
agreement or obligation of Seller.

 

13.8         Recording. Purchaser shall not record this Contract or any
memorandum thereof and any such recording shall be null and void and shall
constitute a default hereunder.

 

13.9         Successors and Assigns. This Contract shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns, if any, but nothing
contained herein shall be deemed a waiver of the provisions of Section 13.2
hereof.

 

13.10       Entire Agreement. This Contract and the Schedules and Exhibits
annexed hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof, and all understandings and agreements
heretofore or simultaneously had between the parties hereto are merged in and
are contained in this Contract and said Schedules and Exhibits.

 

13.11       Waiver and Modifications. The provisions of this Contract may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against which any waiver, change, modification or
discharge is sought.

 

13.12       Captions and Titles. The captions or section titles contained in
this Contract and the Index, if any, are for convenience and reference only and
shall not be deemed a part of the text of this Contract.

 

13.13       Construction. The terms “hereof,” “herein,” and “hereunder,” and
words of similar import, shall be construed to refer to this Contract as a
whole, and not to any particular article or provision, unless expressly so
stated. All words or terms used in this Contract, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender as the context may require.

 

13.14       Non-Business Days. If a party is required to perform an act or give
a notice on a date that is a Saturday, Sunday or national holiday, the date such
performance or notice is due shall be deemed to be the next Business Day.

 

13.15       Governing Law and Jurisdiction. This Contract is to be governed and
construed in accordance with the laws of the State of North Carolina. Purchaser
and Seller hereby submit to the jurisdiction of the State and United States
District courts located within North Carolina in respect of any suit or other
proceeding brought in connection with or arising out of this Contract. The
provisions of this subsection shall survive the Closing or earlier termination
of this Contract.

 

-33-

 

 

13.16         Counterparts. This Contract may be executed in two or more
counterparts and each of such counterparts, for all purposes, shall be deemed to
be an original but all of such counterparts together shall constitute but one
and the same instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.

 

13.17         No Third Party Benefits. This Contract is made for the sole
benefit of Seller and Purchaser and their respective successors and assigns
(subject to Section 13.2 above) and no other person shall have any right, remedy
or legal interest of any kind by reason of this Contract.

 

13.18         Submission not an Offer. The submission of this Contract to any
party by Seller shall not be construed as an offer, nor shall Purchaser have any
rights with respect thereto, unless and until Seller shall execute a copy of
this Contract and deliver the same to Purchaser.

 

13.19         Severability. If any provision of this Contract is determined by a
court of competent jurisdiction to be invalid or unenforceable, such
determination will not affect the remaining provisions of this Contract, all of
which will remain in full force and effect.         

 

13.20         Insurance. Purchaser acknowledges that Seller’s insurance policies
will not be transferred to Purchaser and that such insurance policies will in no
way inure to the benefit of Purchaser.

 

13.21         Cooperation with Purchaser’s Auditors and SEC Filing Requirements.
Seller agrees to reasonably cooperate with Purchaser after Closing in connection
with Purchaser’s preparation and delivery of an audit letter and credit
statements required by SEC Regulation SX3-14, including making Seller’s
non-confidential books and records relating to the Premises available to
Purchaser for inspection, copying and audit by Purchaser’s representatives at
Purchaser’s expense, provided (i) Seller shall have no obligation to execute any
document or provide any indemnity to Purchaser or any other party in connection
with the preparation and delivery of such audit letter and credit statements or
otherwise in connection with its cooperation under this Paragraph, (ii) Seller
shall incur no cost (other than de minimis) or liability in connection with its
cooperation under this Paragraph and (iii) Seller shall have no obligation to
prepare any new reports, books, records or documentation of any kind in
connection with its cooperation under this Paragraph.  The first sentence of
this Section 13.21 shall survive Closing for six (6) months.  Purchaser hereby
releases and agrees to indemnify, defend and hold Seller, its affiliates,
agents, employees, and partners, harmless from and against any claims,
liability, expenses (including without limitation reasonable attorneys fees),
losses and damages arising out of Seller’s cooperation under this Section 13.21
or any information provided by Seller pursuant to this Section 13.21, except to
the extent any such claims, liability, expenses, losses and damages are due to
Seller’s commission of fraud in connection with its cooperation under this
Section 13.21.  The indemnity obligations of Purchaser to Seller under this
Section 13.21 shall survive the termination of this Contract for any reason, and
this indemnity obligation of Purchaser shall survive the closing of this
transaction.

 

-34-

 

 

13.22         Proposed Tax Free Exchange. Purchaser acknowledges that Seller may
desire to exchange its interest in the Premises for one or more real properties
of like-kind acceptable to Seller in a transaction that would qualify under
Section 1031 of the Internal Revenue Code for non-recognition treatment (the
"Exchange"). Such Exchange may take the form of a “forward exchange” or a
“reverse exchange,” as such “reverse exchange” is permitted pursuant to Internal
Revenue Service Revenue Procedure 2000-37. At Seller’s request, Purchaser shall
execute such documents (in forms reasonably acceptable to Purchaser) and take
such other action as may reasonably be requested for the purpose of the
Exchange. Such cooperation by Purchaser shall not entail any additional expense
(other than de minimus) or liability to Purchaser beyond its existing
obligations under this Contract and Purchaser will not be required to take title
to or contract for the purchase of any other property, and in no event shall
Seller’s obligations or Purchaser’s rights under this Contract be subject to or
conditioned upon the efficacy of any such Exchange. Seller agrees to indemnify
and hold Purchaser harmless from and against any claims, damages, liabilities,
costs and expenses (including reasonable attorney's fees and costs) arising from
Purchaser’s performance under this Section 13.22. The provisions of this Section
13.22 shall survive the Closing.

 

[SIGNATURE PAGE TO FOLLOW]

 



-35-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Contract the day
and year first above written.

 

I.D. No:  _________ PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership           By: G&I IV Centrum GP LLC, a Delaware limited liability
company, its general partner             By: /s/ David Luski       Name: David
Luski       Title: President

 

I.D. No.: _____________ AMERICAN REALTY CAPITAL IV, LLC,   a Delaware limited
liability company         By: /s/ Edward M. Weil, Jr.     Name: Edward M. Weil,
Jr.     Title: President

 

As to Section 4:   Chicago Title Insurance Company, Escrowee       /s/ Alecia
Erica Farquharson   Name: Alecia Erica Farquharson   Title: Underwriting Counsel
 

 

Signature Page to Contract of Sale – The Centrum

 

 

 

 

SCHEDULE A

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

DESCRIPTION OF PROPERTY

 

Lying and being situate in Mecklenburg County, North Carolina, and being more
particularly described as follows:

 

SIGN PARCEL 1 - 0.063 acre

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls: (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 30.02 feet to an iron pipe found, said iron pipe being the POINT
AND PLACE OF BEGINNING;  thence from said POINT AND PLACE OF BEGINNING along the
right of way of N.C. Highway 51 South 58-11-56 West 29.94 feet to an iron pipe
found at the northeasterly quadrant of the intersection of N.C. Highway 51 and
Centrum Parkway (variable width public right of way);  thence with the margin of
Centrum Parkway the following three (3) calls:  (1) North 61-23-46 West 45.67
feet (2) North 24-27-17 West 10.52 feet and (3) with the arc of a circular curve
to the right of radius 205.00 feet, a length of 88.15 feet (chord bearing North
12-08-10 West 87.47 feet) to an iron pipe found at the westerly corner of First
Union National Bank of N.C.; thence with the First Union property the following
two calls:  (1) South 31-49-57 East 116.03 feet to an iron pipe found and  (2)
South 84-30-21 East 27.21 feet to an iron pipe found in the northerly right of
way of N.C. Highway 51, said iron pipe being the POINT AND PLACE OF BEGINNING,
said tract containing 0.063 acre as shown on the survey dated September 30, 1999
(revised November 17, 1999) by Andrew G. Zoutewelle, Professional Land Surveyor.

 

PARCEL A - 3.305 acres

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

SCHEDULE A: PAGE 1

 

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 189.78 feet to an existing iron pipe, said iron pipe being the
POINT AND PLACE OF BEGINNING;  thence from said POINT AND PLACE OF BEGINNING
along the right of way of N.C. 51 South 58-11-56 West 50.13 feet to an existing
iron pipe at the southeasterly corner of The Charlotte-Mecklenburg Hospital
Authority as recorded in Deed Book 9472 Page 22 of the Mecklenburg County
Registry; thence with The Charlotte-Mecklenburg Hospital Authority the following
two (2) calls:  (1) North 20-11-12 East 85.15 feet to an iron pipe and (2) North
29-25-38 West 565.51 feet to an iron pipe at the southwesterly corner of Service
Merchandise as recorded in Deed Book 6964 Page 579 of the Mecklenburg County
Registry; thence with Service Merchandise the following eight (8) calls:  (1)
North 60-35-28 East 101.15 feet to a existing nail in pavement, (2) North
16-59-54 East 84.24 feet to an existing nail at the edge of a building wall, (3)
North 81-59-54 East 177.63 feet along the edge of a building wall and with the
extension thereof to an existing nail in pavement, (4) South 8-00-06 East 74.00
feet to a nail in pavement, (5) North 81-59-54 East 189.48 feet to a chisel mark
in curb, (6) with the arc of a circular curve to the right having a radius of
83.00 feet and a length of 40.29 feet (chord bearing South 84-05-34 East 39.90
feet) to a chisel mark in curb, (7) South 70-11-12 East 3.95 feet to a chisel
mark in curb, and (8) with the arc of a circular curve to the left having a
radius of 30.00 feet and a length of 21.23 feet (chord bearing North 89-32-25
East 20.79 feet) to an existing iron pipe in the westerly margin of Centrum
Parkway (80 foot-wide public right of way); thence with the margin of Centrum
Parkway the following six (6) calls:  (1) South 19-48-48 West 74.55 feet to an
existing iron pipe, (2) with the arc of a circular curve to the right having a
radius of 230.00 feet and a length of 155.88 feet (chord bearing South 39-13-45
West 152.91 feet) to an iron pipe, (3) South 58-38-44 West 45.35 feet to an iron
pipe, (4) with the arc of a circular curve to the left having a radius of 295.00
feet and a length of 427.86 feet (chord bearing South 17-05-44 West 391.33 feet)
to an iron pipe, (5) South 24-27-17 East 35.37 feet to an iron pipe and (6)
South 02-37-46 East 30.43 feet to an iron pipe, said iron pipe being the POINT
AND PLACE OF BEGINNING, said tract containing 3.305 acres as shown on the survey
dated September 30, 1999 (revised November 17, 1999) by Andrew G. Zoutewelle,
Professional Land Surveyor.

 

PRIVATE ROADWAY - 38,800 square feet

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

SCHEDULE A: PAGE 2

 

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 239.91 feet to an existing iron pipe at the southeasterly corner
of The Charlotte-Mecklenburg Hospital Authority as recorded in Deed Book 9472
Page 22 of the Mecklenburg County Registry; thence with The
Charlotte-Mecklenburg Hospital Authority the following two (2) calls:  (1) North
20-11-12 East 85.15 feet to an iron pipe and (2) North 29-25-38 West 728.25 feet
to an existing iron pin at the southeasterly corner of OHM Hotels, LLC (Deed
Book 9663 Page 644); thence with OHM Hotels North 00-04-11 West 225.91 feet to
an existing iron pipe in the easterly terminus of the publicly dedicated portion
of Leitner Drive (as shown in Map Book 24 Page 858), said iron being the POINT
AND PLACE OF BEGINNING; thence from said POINT AND PLACE OF BEGINNING North
00-04-11 West 50.50 feet to an existing iron pipe at the southwesterly corner of
the K-Mart parcel as recorded in Deed Book 8009 Page 376; thence with K-Mart the
following four (4) calls:  (1) North 81-51-10 East 650.33 feet, (2) with the arc
of a circular curve to the right having a radius of 150.00 feet and a length of
72.75 feet (chord bearing South 84-15-17 East 72.04 feet), (3) South 70-21-37
East 31.39 feet and (4) with the arc of a circular curve to the left having a
radius of 25.00 feet and a length of 39.19 feet (chord bearing North 64-43-19
East 35.30 feet) to an existing iron pipe in the westerly margin of Centrum
Parkway (80 foot-wide public right of way); thence with Centrum Parkway South
19-48-48 West 100.00 feet to an existing iron pipe at the northeasterly corner
of Service Merchandise as recorded in Deed Book 6964 Page 579 of the Mecklenburg
County Registry; thence with Service Merchandise the following four (4) calls: 
(1) with the arc of a circular curve to the left having a radius of 25.00 feet
and a length of 39.35 feet (chord bearing North 25-16-07 West 35.41 feet), (2)
North 70-21-37 West 31.08 feet, (3) with the arc of a circular curve to the left
having a radius of 100.00 feet and a length of 48.50 feet (chord bearing North
84-15-11 West 48.03 feet), (4) South 81-51-10 West 657.43 feet to an existing
iron pipe, said iron pipe being the POINT AND PLACE OF BEGINNING, said tract
containing 38,800 square feet as shown on the survey dated September 30, 1999
(revised November 17, 1999) by Andrew G. Zoutewelle, Professional Land Surveyor.

 

K-MART PARCEL - 9.186 acres

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

SCHEDULE A: PAGE 3

 

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 239.91 feet to an existing iron pipe at the southeasterly corner
of The Charlotte-Mecklenburg Hospital Authority as recorded in Deed Book 9472
Page 22 of the Mecklenburg County Registry; thence with The
Charlotte-Mecklenburg Hospital Authority the following two (2) calls:  (1) North
20-11-12 East 85.15 feet to an iron pipe and (2) North 29-25-38 West 728.25 feet
to an existing iron pin at the southeasterly corner of OHM Hotels, LLC (Deed
Book 9663 Page 644); thence with OHM Hotels and continuing along the easterly
terminus of the publicly dedicated portion of Leitner Drive (as shown in Map
Book 24 Page 858) North 00-04-11 West 276.41 feet to an existing iron pipe in
the easterly terminus of the publicly dedicated portion of Leitner Drive, said
iron pipe being the POINT AND PLACE OF BEGINNING; thence from said POINT AND
PLACE OF BEGINNING along easterly terminus of the publicly dedicated portion of
Leitner Drive and continuing with the easterly boundary of the Greenway Parcel
as recorded in Deed Book 8009 Page 376 of the Mecklenburg County Registry North
00-04-11 West 93.91 feet to an existing iron pipe; thence with the Greenway
Parcel North 04-12-24 East 40.12 feet to an existing iron pipe; thence with the
Greenway Parcel North 02-43-20 East 135.62 feet to an existing iron pipe; thence
with the Greenway Parcel North 08-08-49 West 178.45 feet to an existing iron
pipe; thence with the Greenway Parcel North 09-47-34 East 87.42 to an existing
iron pipe; thence with the Greenway Parcel North 21-26-38 East 41.32 feet to an
existing iron pipe located at the western-most southwest corner of Parcel C of
Deed Book 8009 Page 376 of the Mecklenburg County Registry; thence along the
southerly boundary of Parcel C the following five (5) calls: (1) North 81-51-10
East 163.56 feet to a nail in pavement, (2) South 08-08-50 East 128.22 feet to a
nail in pavement at the K-Mart building wall, (3) along said building wall North
81-59-54 East 149.42 feet to a point in concrete sidewalk, (4) North 08-08-50
West 38.69 feet to a point in concrete sidewalk and (5) North 81-51-10 East
494.53 feet to an existing nail in the westerly margin of Centrum Parkway (70
foot-wide public right of way); thence with Centrum Parkway the following four
(4) calls:  (1) with the arc of a circular curve to the left having a radius of
570.00 feet and an arc length of 241.93 feet (chord bearing South 04-11-07 West
240.12 feet), (2) South 07-58-25 East 56.24 feet, (3) with the arc of a circular
curve to the right having a radius of 300.00 feet and a length of 145.49 feet
(chord bearing South 05-55-11 West 144.07 feet) and (4) South 19-48-48 West
72.42 feet to an existing iron pipe at the easterly terminus of a private
roadway; thence with the margin of said roadway the following four calls:  (1)
with the arc of a circular curve to the right having a radius of 25.00 feet and
a length of 39.19 feet (chord bearing South 64-43-19 West 35.30 feet), (2) North
70-21-37 West 31.39 feet, (3) with the arc of a circular curve to the left
having a radius of 150.00 feet and a length of 72.75 feet (chord bearing North
84-15-17 West 72.04 feet) and (4) South 81-51-10 West 650.33 feet to an existing
iron pipe, said iron pipe being the POINT AND PLACE OF BEGINNING, said tract
containing 9.186 acres as shown on the survey dated September 30, 1999 (revised
November 17, 1999) by Andrew G. Zoutewelle, Professional Land Surveyor.

 

PARCEL C - 12.183 acres

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

SCHEDULE A: PAGE 4

 

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 239.91 feet to an existing iron pipe at the southeasterly corner
of The Charlotte-Mecklenburg Hospital Authority as recorded in Deed Book 9472
Page 22 of the Mecklenburg County Registry; thence with The
Charlotte-Mecklenburg Hospital Authority the following two (2) calls:  (1) North
20-11-12 East 85.15 feet to an iron pipe and (2) North 29-25-38 West 728.25 feet
to an existing iron pin at the southeasterly corner of OHM Hotels, LLC (Deed
Book 9663 Page 644); thence with OHM Hotels, LLC and continuing along the
easterly terminus of the publicly dedicated portion of Leitner Drive (as shown
in Map Book 24 Page 858) and continuing along the westerly boundary of
9.186-acre K-Mart parcel as recorded in Deed Book 8005 Page 170 of the
Mecklenburg County Registry North 00-04-11 West 370.32 feet to an existing iron
pipe; thence with K-Mart North 04-12-24 East 40.12 feet to an existing iron
pipe; thence with K-Mart North 02-43-20 East 135.62 feet to an existing iron
pipe; thence with K-Mart North 08-08-49 West 178.45 feet to an existing iron
pipe; thence with K-Mart North 09-47-34 East 87.42 to an existing iron pipe;
thence with K-Mart North 21-26-38 East 41.32 feet to an existing iron pipe, said
iron pipe being the POINT AND PLACE OF BEGINNING; thence from said POINT AND
PLACE OF BEGINNING along the southeasterly boundary of the Greenway Parcel as
recorded in Deed Book 8009 Page 376 of the Mecklenburg County Registry North
21-26-38 East 200.70 feet to an existing iron pipe; thence with the Greenway
Parcel North 24-28-29 East 450.00 feet to an existing iron pipe; thence with the
Greenway Parcel North 31-21-21 East 413.33 feet to an existing iron pipe; thence
with the Greenway Parcel North 19-44-13 East 327.75 feet to an existing iron
pipe at a westerly corner of Home Depot (Deed Book 6721 Page 852; see also Deed
Book 7993 Page 507); thence with Home Depot the following fourteen (14) calls: 
(1) South 14-30-39 West 322.44 feet to an iron pipe, (2) South 33-36-23 East
61.08 feet to the northeasterly corner of a concrete guardrail, (3) along the
easterly face of said guardrail South 12-06-57 West 6.81 feet, (4) South
29-22-04 East 20.83 feet, (5) South 58-26-27 West 19.08 feet, (6) along the
easterly face of said guardrail South 12-06-57 West 9.12 feet to the
southeasterly corner of said guardrail, (7) South 71-26-48 West 29.30 feet, (8)
South 13-42-40 West 150.09 feet to an iron pipe, (9) South 78-00-06 East 218.30
feet to a chisel mark in concrete, (10) South 11-59-54 West 15.00 feet, (11)
following a building wall South 78-00-06 East 118.26 feet to a nail in pavement,
(12) with the arc of a circular curve to the right having a radius of 215.00
feet and a length of 30.68 feet (chord bearing South 35-54-37 West 30.65 feet),
(13) South 39-59-54 West 47.92 feet and (14) South 50-00-06 East 356.47 feet to
a nail in the northwesterly margin of Centrum Parkway (70 foot-wide public right
of way); thence with Centrum Parkway the following two (2) calls:  (1) South
51-32-26 West 14.87 feet and (2) with the arc of a circular curve to the left
having a radius of 570.00 feet and a length of 350.20 feet (chord bearing South
33-56-43 West 344.72 feet) to an existing nail located at the northeasterly
corner of K-Mart; thence with K-Mart South 81-51-10 West 494.53 feet to a mark
in concrete; thence with K-Mart South 08-08-50 East 38.69 feet to a mark in
concrete; thence with K-Mart and following the edge of a building wall South
81-59-54 West 149.42 feet to a nail at the edge of said building wall; thence
with K-Mart North 08-08-50 West 128.22 feet to a nail in pavement; thence with
K-Mart South 81-51-10 West 163.56 feet to an existing iron pipe, said iron pipe
being the POINT AND PLACE OF BEGINNING, said tract containing 12.183 acres as
shown on the survey dated September 30, 1999 (revised November 17, 1999) by
Andrew G. Zoutewelle, Professional Land Surveyor.

 

SCHEDULE A: PAGE 5

 

 

PARCEL D - 3.523 acres

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 239.91 feet to an existing iron pipe at the southeasterly corner
of The Charlotte-Mecklenburg Hospital Authority as recorded in Deed Book 9472
Page 22 of the Mecklenburg County Registry; thence with The
Charlotte-Mecklenburg Hospital Authority the following two (2) calls:  (1) North
20-11-12 East 85.15 feet to an iron pipe and (2) North 29-25-38 West 728.25 feet
to an existing iron pin at the southeasterly corner of OHM Hotels, LLC (Deed
Book 9663 Page 644); thence with OHM Hotels, LLC and continuing along the
easterly terminus of the publicly dedicated portion of Leitner Drive as shown on
Map Book 24 Page 858 of the Mecklenburg County Registry and continuing along the
westerly boundary of the 9.186-acre K-Mart Parcel as recorded in Deed Book 8005
Page 170 of the Mecklenburg County Registry North 00-04-11 West 370.32 feet to
an existing iron pipe; thence with K-Mart North 04-12-24 East 40.12 feet to an
existing iron pipe; thence with K-Mart North 02-43-20 East 135.62 feet to an
existing iron pipe; thence with K-Mart North 08-08-49 West 178.45 feet to an
existing iron pipe; thence with K-Mart North 09-47-34 East 87.42 to an existing
iron pipe; thence with K-Mart and continuing along the westerly boundary of
Parcel C as recorded in Deed Book 8009 Page 376 North 21-26-38 East 242.02 feet
to an existing iron pipe; thence with Parcel C North 24-28-29 East 450.00 feet
to an existing iron pipe; thence with Parcel C North 31-21-21 East 413.33 feet
to an existing iron pipe; thence with Parcel C and continuing along the westerly
boundary of Home Depot as recorded in Deed Book 6721 Page 852 of the Mecklenburg
County Registry North 19-44-13 East 379.24 feet to an existing iron pipe at the
northwesterly corner of Home Depot, said iron pipe being the POINT AND PLACE OF
BEGINNING; thence from said POINT AND PLACE OF BEGINNING along the easterly
boundary of the Greenway Parcel as recorded in Deed Book 8009 Page 376 of the
Mecklenburg County Registry North 19-44-13 East 14.23 feet to an existing iron
pipe; thence with the Greenway Parcel North 34-07-31 East 488.59 feet to an
existing iron pipe; thence with the Greenway Parcel North 86-46-58 East 117.81
feet to an existing 5/8-inch rebar on the westerly margin of Interstate 485
(variable width public right of way); thence with Interstate 485 the following
two (2) calls:  (1) with the arc of a circular curve to the right having a
radius of 3,644.72 feet and a length of 205.30 feet (chord bearing South
13-07-12 East 205.27 feet) and (2) South 09-29-45 East 321.74 feet to point in a
regulator box located in the terminus of Centrum Parkway (50 foot-wide private
right of way); thence with said Centrum Parkway South 80-30-15 West 50.00 feet
to an existing iron pipe at the northeasterly corner of Home Depot; thence with
Home Depot the following two (2) calls:  (1) North 09-29-45 West 6.36 feet and
(2) North 78-00-06 West 455.79 feet to an existing iron pipe, said iron pipe
being the POINT AND PLACE OF BEGINNING, said tract containing 3.523 acres as
shown on the survey dated September 30, 1999 (revised November 17, 1999) by
Andrew G. Zoutewelle, Professional Land Surveyor.

 

SCHEDULE A: PAGE 6

 

 

PRIVATE STREET - 47,725 square feet

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 239.91 feet to an existing iron pipe at the southeasterly corner
of The Charlotte-Mecklenburg Hospital Authority as recorded in Deed Book 9472
Page 22 of the Mecklenburg County Registry; thence with The
Charlotte-Mecklenburg Hospital Authority the following two (2) calls:  (1) North
20-11-12 East 85.15 feet to an iron pipe and (2) North 29-25-38 West 728.25 feet
to an existing iron pin at the southeasterly corner of OHM Hotels, LLC (Deed
Book 9663 Page 644); thence with OHM Hotels, LLC and continuing with the
easterly terminus of the publicly dedicated portion of Leitner Drive as recorded
in Map Book 24 Page 858 of the Mecklenburg County Registry and continuing with
the westerly boundary of the 9.186-acre K-Mart Parcel as recorded in Deed Book
8005 Page 170 of the Mecklenburg County Registry North 00-04-11 West 370.32 feet
to an existing iron pipe; thence with K-Mart North 04-12-24 East 40.12 feet to
an existing iron pipe; thence with K-Mart North 02-43-20 East 135.62 feet to an
existing iron pipe; thence with K-Mart North 08-08-49 West 178.45 feet to an
existing iron pipe; thence with K-Mart North 09-47-34 East 87.42 to an existing
iron pipe; thence with K-Mart and continuing along the westerly boundary of
Parcel C as recorded in Deed Book 8009 Page 376 of the Mecklenburg County
Registry North 21-26-38 East 242.02 feet to an existing iron pipe; thence with
Parcel C North 24-28-29 East 450.00 feet to an existing iron pipe; thence with
Parcel C North 31-21-21 East 413.33 feet to an existing iron pipe; thence with
Parcel C and continuing with the westerly boundary of Home Depot as recorded in
Deed Book 6721 Page 852 of the Mecklenburg County Registry North 19-44-13 East
379.24 feet to an existing iron pipe at the northwesterly corner of Home Depot;
thence with Home Depot the following two (2) calls:  (1) South 78-00-06 East
455.79 feet to an existing iron pipe and (2) South 09-29-45 East 6.36 feet to an
existing iron pipe, said iron pipe being the POINT AND PLACE OF BEGINNING;
thence from said POINT AND PLACE OF BEGINNING North 80-30-15 East 50.00 feet to
an point in a regulator box in the westerly margin of Interstate 485; thence
with Interstate 485 the following three (3) calls:  (1) South 09-29-45 East
69.26 feet to an existing iron pipe, (2) South 8-30-24 East 316.06 feet to an
existing iron pipe and (3) South 08-30-52 East 263.00 feet to an existing iron
pipe; thence leaving Interstate 485 and continuing with Sign Parcel 2 as
recorded in Deed Book 8009 Page 376 of the Mecklenburg County Registry and also
continuing with the northwesterly boundary of C.R. Leikam, Trustee, as recorded
in Deed Book 9138 Page 602 of the Mecklenburg County Registry with a circular
curve to the right having a radius of 310.00 feet and a length of 269.81 feet
(chord bearing South 16-25-07 West 261.38 feet) to a paint mark on water meter
at the northerly terminus of the publicly dedicated right of way of Centrum
Parkway (Map Book 24 Page 858); thence along the northerly terminus of Centrum
Parkway North 47-49-37 West 69.85 feet to an existing iron pipe on the
southeasterly edge of Home Depot (Deed Book 6721 Page 852); thence with Home
Depot the following four (4) calls:  (1) with a circular curve to the left
having a radius of 285.00 feet and a length of 252.13 feet (chord bearing North
16-49-46 East 243.99 feet to an existing iron pipe, (2) North 08-30-52 West
225.47 feet to a point, (3) North 08-30-24 West 315.63 feet to a nail in
pavement and (4) North 09-29-45 West 68.83 feet to an existing iron pipe, said
iron pipe being the POINT AND PLACE OF BEGINNING, said tract containing 47,725
square feet as shown on the survey dated September 30, 1999 (revised November
17, 1999)  by Andrew G. Zoutewelle, Professional Land Surveyor.

 

SCHEDULE A: PAGE 7

 

 

SIGN PARCEL 2 - 0.128 acre

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 239.91 feet to an existing iron pipe at the southeasterly corner
of The Charlotte-Mecklenburg Hospital Authority as recorded in Deed Book 9472
Page 22 of the Mecklenburg County Registry; thence with The
Charlotte-Mecklenburg Hospital Authority the following two (2) calls:  (1) North
20-11-12 East 85.15 feet to an iron pipe and (2) North 29-25-38 West 728.25 feet
to an existing iron pin at the southeasterly corner of OHM Hotels, LLC (Deed
Book 9663 Page 644); thence with OHM Hotels, LLC and continuing with the
easterly terminus of the publicly dedicated portion of Leitner Drive as shown on
Map Book 24 Page 858 of the Mecklenburg County Registry and continuing with the
westerly boundary of the 9.186-acre K-Mart parcel as recorded in Deed Book 8005
Page 170 of the Mecklenburg County Registry North 00-04-11 West 370.32 feet to
an existing iron pipe; thence with K-Mart North 04-12-24 East 40.12 feet to an
existing iron pipe; thence with K-Mart North 02-43-20 East 135.62 feet to an
existing iron pipe; thence with K-Mart North 08-08-49 West 178.45 feet to an
existing iron pipe; thence with K-Mart North 09-47-34 East 87.42 to an existing
iron pipe; thence with K-Mart and continuing along the westerly boundary of
Parcel C as recorded in Deed Book 8009 Page 376 of the Mecklenburg County
Registry North 21-26-38 East 242.02 feet to an existing iron pipe; thence with
Parcel C North 24-28-29 East 450.00 feet to an existing iron pipe; thence with
Parcel C North 31-21-21 East 413.33 feet to an existing iron pipe; thence with
Parcel C and continuing with the westerly boundary of Home Depot as recorded in
Deed Book 6721 Page 852 of the Mecklenburg County Registry North 19-44-13 East
379.24 feet to an existing iron pipe at the northwesterly corner of Home Depot;
thence with Home Depot the following two (2) calls:  (1) South 78-00-06 East
455.79 feet to an existing iron pipe and (2) South 09-29-45 East 6.36 feet to an
existing iron pipe; thence with the northerly terminus of Centrum Parkway (50
foot-wide private right of way) North 80-30-15 East 50.00 feet to a point in a
regulator box in the westerly margin of Interstate 485; thence with Interstate
485 the following three (3) calls:  (1) South 09-29-45 East 69.26 feet to an
existing iron pipe, (2) South 08-30-24 East 316.06 feet to an existing iron pipe
and (3) South 08-30-52 East 263.00 feet to an existing iron pipe, said iron pipe
being the POINT AND PLACE OF BEGINNING; thence from said POINT AND PLACE OF
BEGINNING and continuing with Interstate 485 the following two (2) calls:  (1)
South 8-30-52 East 227.09 feet to an existing iron pipe and (2) South 01-57-57
East 30.06 feet to an existing iron pipe; thence with the northeasterly boundary
of C.R. Leikam, Trustee, as recorded in Deed Book 9138 Page 602 of the
Mecklenburg County Registry North 42-51-17 West 94.60 feet to an existing iron
pipe in the easterly margin of Centrum Parkway; thence along the easterly margin
of Centrum Parkway with the arc of a circular curve to the left having a radius
of 310.00 feet and a length of 190.63 feet (chord bearing North 09-06-09 East
187.64 feet) to an existing iron pipe in the margin of Interstate 485, said iron
pipe being the POINT AND PLACE OF BEGINNING, said tract containing 0.128 acre as
shown on the survey dated September 30, 1999 (revised November 17, 1999) by
Andrew G. Zoutewelle, Professional Land Surveyor.

 

GREENWAY PARCEL - 8.7257 acres

 

All that certain tract or parcel of land lying in the Town of Pineville,
Mecklenburg County, North Carolina, and being more particularly described as
follows:

 

SCHEDULE A: PAGE 8

 

 

TO FIND THE POINT AND PLACE OF BEGINNING begin at an existing 5/8-inch rebar
located at the northwesterly right of way intersection of North Carolina Highway
51 and Interstate 485 exit ramp, said rebar having North Carolina State Grid
coordinates as follows:  N = 492,086.96 feet; E = 1,438,484.63 feet; thence with
the right of way of N.C. Highway 51 (variable width public right of way) the
following two (2) calls:  (1) South 58-38-44 West 300.20 feet and (2) South
58-11-56 West 239.91 feet to an existing iron pipe at the southeasterly corner
of The Charlotte-Mecklenburg Hospital Authority as recorded in Deed Book 9472
Page 22 of the Mecklenburg County Registry; thence with The
Charlotte-Mecklenburg Hospital Authority the following two (2) calls:  (1) North
20-11-12 East 85.15 feet to an iron pipe and (2) North 29-25-38 West 728.25 feet
to an existing iron pin at the southeasterly corner of OHM Hotels, LLC (Deed
Book 9663 Page 644); thence with OHM Hotels, LLC and continuing along the
easterly terminus of the publicly dedicated portion of Leitner Drive as shown on
Map Book 24 Page 858 of the Mecklenburg County Registry North 00-04-11 West
286.51 feet to a point at the northerly terminus of the publicly dedicated
portion of Leitner Drive, said point also being located in the westerly boundary
of the 9.186-acre K-Mart Parcel as recorded in Deed Book 8005 Page 170 of the
Mecklenburg County Registry, said point also being the POINT AND PLACE OF
BEGINNING; thence from said POINT AND PLACE OF BEGINNING with K-Mart North
00-04-11 West 83.81 feet to an existing iron pipe; thence with K-Mart North
04-12-24 East 40.12 feet to an existing iron pipe; thence with K-Mart North
02-43-20 East 135.62 feet to an existing iron pipe; thence with K-Mart North
08-08-49 West 178.45 feet to an existing iron pipe; thence with K-Mart North
09-47-34 East 87.42 to an existing iron pipe; thence with K-Mart and continuing
along the westerly boundary of Parcel C as recorded in Deed Book 8009 Page 376
of the Mecklenburg County Registry North 21-26-38 East 242.02 feet to an
existing iron pipe; thence with Parcel C North 24-28-29 East 450.00 feet to an
existing iron pipe; thence with Parcel C North 31-21-21 East 413.33 feet to an
existing iron pipe; thence with Parcel C and continuing with the westerly
boundary of Home Depot as recorded in Deed Book 6721 Page 852 of the Mecklenburg
County Registry and continuing with the westerly  boundary of Parcel D as
recorded in Deed Book 8009 Page 376 North 19-44-13 East 393.47 feet to an
existing iron pipe; thence with Parcel D North 34-07-31 East 488.59 feet to an
existing iron pipe; thence with Parcel D North 86-46-58 East 117.81 feet to an
existing 5/8-inch rebar on the westerly margin of Interstate 485; thence with
Interstate 485 the following two (2) calls:  (1) with the arc of a circular
curve to the left having a radius of 3,644.72 feet and a length of 642.33 feet
(chord bearing North 19-46-57 West 641.50 feet) to a point within the waters of
Little Sugar Creek and (2) North 51-01-58 West 27.01 feet to a point in the
center of Little Sugar Creek; thence along the meanderings of the center of
Little Sugar Creek the following fourteen (14) calls:  (1) South 08-29-00 West
336.34 feet, (2) South 18-14-00 West 265.00 feet, (3) South 29-01-27 West 140.0
feet, (4) South 20-26-00 West 55.0 feet, (5) South 15-21-00 West 53.0 feet, (6)
South 05-43-00 West 40.0 feet, (7) South 16-14-00 West 82.0 feet, (8) South
19-17-00 West 275.0 feet, (9) South 19-11-00 West146.0 feet, (10) South 25-26-00
West  68.0 feet, (11) South 30-28-00 West 79.0 feet, (12) South 32-40-00 West
109.0 feet, (13) South 26-17-00 West 93.0 feet and (14) South 33-18-00 West
123.75 feet; thence leaving Little Sugar Creek and following the boundary of
North Carolina Department of Transportation (Deed Book 8708 Page 214 and Deed
Book 7902 Page 182) the following nine (9) calls:  (1) South 48-18-32 East 51.86
feet, (2) South 48-18-24 East 30.85 feet, (3) South 21-17-30 East 61.15 feet,
(4) South 25-06-52 West 341.93 feet, (5) South 20-42-48 West 240.19 feet, (6)
South 07-50-00 West 262.52 feet, (7) South 46-34-46 West 147.28 feet, (8) South
25-35-56 West 44.63 feet and (9) South 25-34-18 West (passing an existing iron
pin at 85.43 feet) a total distance of 205.15 feet to an iron pipe set in the
northerly margin of Leitner Drive (Map Book 24 Page 858); thence with Leitner
Drive the following two (2) calls:  (1) with the arc of a circular curve to the
right having a radius of 460.00 feet and a length of 126.64 feet (chord bearing
North 73-57-54 East 126.24 feet) and (2) North 81-51-10 East 138.03 feet to an
existing iron pipe, said iron pipe being the POINT AND PLACE OF BEGINNING, said
tract containing 8.7257 acres as shown on the survey dated September 30, 1999
(revised November 17, 1999) by Andrew G. Zoutewelle, Professional Land Surveyor.

 

SCHEDULE A: PAGE 9

 

 

TOGETHER WITH those certain real estate interests and easements appurtenant to
the above-described property set forth in the following instruments: (i)
Declaration of Easements, Covenants, Conditions and Restrictions for Centrum
Outparcels filed for record in Book 6721, page 515, as amended by First
Amendment to Declaration of Easements, Covenants, Conditions and Restrictions
for Centrum Outparcels filed for record in Book 8005, page 68, as affected by
Assignment and Assumption of Developer’s Rights filed in Book 10917, page 853
and Assignment and Assumption of Declarations recorded in Book 15754, page 578,
(ii) Amended and Restated Declaration of Roadway Easement recorded in Book 6721,
page 499, and (iii) Declaration of Easements, Covenants, Conditions and
Restrictions for Centrum-Retail Center filed for record in Book 6721, page 619,
as affected by Memorandum of Understanding filed for record in Book 6721, page
846, Memorandum of Supplemental Agreement filed for record in Book 6964, page
583, Memorandum of Development Agreement filed for record in Book 6964, page
599, Consent Development filed for record in Book 7941, page 627, as amended by
First Amendment to Declaration of Easements, Covenants, Conditions and
Restrictions for Centrum-Retail Center filed for record in Book 8005, page 138,
as affected by Assignment and Assumption of Declarations filed for record in
Book 15754, page 578, as amended by Second Amendment to Declaration of
Easements, Covenants, Conditions and Restrictions for the Centrum-Retail Center
recorded in Book 27356, Page 635.

 

SCHEDULE A: PAGE 10

 

 

SCHEDULE B

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

INTENTIONALLY DELETED

 

SCHEDULE B: PAGE 1

 

 

SCHEDULE C

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

SPACE LEASES

 

As of August 1, 2014

 

         Annual   Security     Tenant  Start  Expire  Base Rent   Deposit  
Notes                    DXL Mens Apparel  11/10/1992  1/31/2024  $148,256.00  
$-     US Fitness Charlotte  12/30/2011  1/31/2015  $40,568.50   $3,677.41    
Jason's Deli  11/25/2000  11/30/2015  $141,518.00   $-     Subway  4/19/1993 
4/30/2017  $37,609.97   $1,860.00     Le Fi Nail and Spa  7/1/2007  6/30/2017 
$31,659.00   $2,000.00     Kmart  9/21/1992  9/30/2017  $724,405.45   $-    
America's Best Contacts & Eyeglasses  8/1/2014  11/30/2019  $-   $-   Base rent
commences on 11/29/2014 at base rent of $5,454.17 per month                     
David's Bridal  4/28/2003  4/30/2018  $231,224.04   $-     Sleepy's  4/23/2013 
2/28/2018  $123,320.00   $-     Stein Mart  9/1/1992  8/31/2022  $306,000.00  
$-     Lifeway Christian Stores  10/1/1998  9/30/2017  $144,000.00   $-    
Catherines  9/30/2003  4/30/2019  $80,000.00   $-     Anna's Linens  9/9/2009 
5/31/2017  $160,000.00   $-     TJ Maxx  8/16/1992  1/31/2018  $262,500.00  
$-     Sally Beauty  3/30/2002  5/31/2017  $44,800.00   $-     Greater Golf
Express  4/21/2008  4/30/2016  $62,850.60   $1,000.00     Sky Zone  8/28/2014 
8/31/2024  $-   $28,706.72   Base rent commences on 8/28/2014 at base rent of
$23,408.00 per month

  

SCHEDULE C: PAGE 1

 

 

SCHEDULE d

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

Service contracts

 

As of July 31, 2014

 

Service   Company   Comments           Sweeping   Major Clean, Inc.     Fire
Alarm Monitoring   Security Central     Fire Alarm Monitoring   Security Central
    Landscaping   Property Services, Inc.     Pressure Washing   CCR Clean
Properties, DBA Araya Clean     Security   G4A Secure Solutions (USA), Inc.    
Waste Services (Revenue Contract)   Corporate Services Consultants, LLC   60 day
notice to terminate

 

SCHEDULE D: PAGE 1

 

 

SCHEDULE E

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

PENDING LITIGATION

 

NONE

 

SCHEDULE E: PAGE 1

 

 

SCHEDULE F

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

LEASING COMMISSION AGREEMENTS

and construction contracts

 

NONE

 

[to be updated at closing]

 

SCHEDULE F: PAGE 1

 

 

EXHIBIT 1

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF SPECIAL WARRANTY DEED TO THE PREMISES

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 



Prepared by:   Return to:      

 

 



 

THIS DEED made as of this ______ day of _______________, 20__, by and between

 

GRANTOR GRANTEE       Address:   Address:

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successor, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple, all that certain
lot or parcel of land situated in the City of Charlotte, Pineville Township,
Mecklenburg County, North Carolina and more particularly described as follows:

 

See Exhibit "A" attached hereto and incorporated herein by reference.

 

The property hereinabove described was acquired by Grantor by Instrument
recorded in Book _______, Page _______.

 

All or a portion of the property herein conveyed ____ includes or ____ does not
include the primary residence of a Grantor.

 

EXHIBIT 1: PAGE 2

 

 

A map showing the above described property is recorded in Plat Book ____, Page
____.

 

TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.

 

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, other than the following exceptions:

 

Ad valorem taxes for the current year, those Permitted Exceptions set forth in
Exhibit “B” attached hereto and incorporated herein by reference, and any local,
county, state or federal laws, ordinances, or regulations relating to zoning,
environment, subdivision, occupancy, use, construction, or development of the
subject property.

 

IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the day
and year first above written.

 

  GRANTOR:       PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership           By: G&I IV Centrum GP LLC, a Delaware limited liability
company, its general partner             By:         Name:       Title:

 

STATE OF NORTH CAROLINA

COUNTY OF ________________

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document:
_____________________.

Date: _____________, 20___

 

  _______________________________________   Official Signature of Notary
(Official Seal)     _____________________________,   Notary Public   Printed or
typed name

 

My commission expires: ____________________.

 

EXHIBIT 1: PAGE 3

 

  

EXHIBIT A

 

Legal Description

 

EXHIBIT 1: PAGE 4

 

 

EXHIBIT B

 

Permitted Exceptions

 

EXHIBIT 1: PAGE 5

 

 

EXHIBIT 2

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT OF THE SPACE LEASES

 

KNOW ALL MEN that PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership (“Assignor”), in consideration of Ten ($10.00) Dollars and other
good and valuable consideration, received from [_____________] (“Assignee”),
does hereby assign, transfer and deliver unto Assignee, the entire landlord’s
interest in and to those certain leases for space (the “Leases”) at the premises
known as The Centrum, located at 10210 Centrum Parkway, Charlotte, Mecklenburg
County, North Carolina (the “Premises”) with the tenants listed on Schedule A
annexed hereto including any pre-paid rents, security and other deposits and, to
the extent transferable or assignable, letters of credit and guarantees held by
Assignor as of the date hereof, subject to the rights Assignor has retained
under Section 9.4 of that certain Contract of Sale (the “Contract”) dated
[__________], between Assignor and Assignee for the Premises.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions of the Leases and subject as aforesaid.

 

AND Assignee does hereby acknowledge receipt of the Leases and security deposits
so delivered, and does hereby (a) accept the within assignment and (b) assume
the performance of all the terms, covenants and conditions of the Leases on the
part of the lessor which are to be performed or which arise from and after the
date hereof.

 

This assignment is made without warranty or representation by Assignor and
without recourse to Assignor in any manner whatsoever, express or implied,
except as may be set forth in the Contract.

 

This assignment and assumption agreement shall inure to the benefit of Assignee
and Assignor and their respective successors and assigns, and shall be governed
by the laws of the State of North Carolina. This assignment and assumption
agreement may not be modified, altered or amended, or its terms waived, except
by an instrument in writing signed by the parties hereto.

 

None of the provisions of this instrument are intended to be, nor shall they be
construed to be, for the benefit of any third party.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 2: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this agreement this
[_____] day of [___________].

 

  ASSIGNOR:       PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership           By: G&I IV Centrum GP LLC, a Delaware limited liability
company, its general partner             By:         Name:       Title:

 

  ASSIGNEE:   [INSERT SIGNATURE BLOCK]

 

EXHIBIT 2: PAGE 2

 

 

Schedule a

 

Leases

 

EXHIBIT 2: PAGE 3

 

 

EXHIBIT 3

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT OF SERVICE CONTRACTS

 

KNOW ALL MEN that PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership (“Assignor”), in consideration of Ten and 00/100 ($10.00) Dollars
and other good and valuable consideration, received from
[______________________] (“Assignee”), does hereby assign, transfer and deliver
onto Assignee, all of its right, title and interest in and to those certain
service contracts relating to the operation or maintenance of the premises known
as The Centrum, located at 10210 Centrum Parkway, Charlotte, Mecklenburg County,
North Carolina, which service contracts are listed in Schedule A annexed hereto
(the “Contracts”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions contained in the Contracts and subject aforesaid.

 

AND Assignee does hereby acknowledge receipt of the Contracts so delivered, and
does hereby (a) accept the within assignment and (b) assume the performance of
all the terms, covenants and conditions of the Contracts on the Assignor's part
to be performed thereunder from and after the date hereof.

 

This assignment is made without warranty or representation by Assignor and
without recourse to Assignor in any manner whatsoever, express or implied,
except as may be set forth in that certain Contract of Sale between Assignor and
American Realty Capital IV, LLC, as assigned to Assignee.

 

This assignment and assumption agreement shall inure to the benefit of Assignee
and Assignor and their respective successors and assigns, and shall be governed
by the laws of the State of North Carolina. This assignment and assumption
agreement may not be modified, altered or amended, or its terms waived, except
by an instrument in writing signed by the parties hereto.

 

None of the provisions of this instrument are intended to be, nor shall they be
construed to be, for the benefit of any third party.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 3: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this agreement this
_____ day of _______________.

 

  ASSIGNOR       PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership           By: G&I IV Centrum GP LLC, a Delaware limited liability
company, its general partner           By:         Name:       Title:

 

 

ASSIGNEE:

 

  [INSERT SIGNATURE BLOCK]

 

EXHIBIT 3: PAGE 2

 

 

Schedule a

 

Service Contracts

 

EXHIBIT 3: PAGE 3

 

 

EXHIBIT 4

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT OF LICENSES, PERMITS,

GUARANTEES AND WARRANTIES

 

KNOW ALL MEN that PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership (“Assignor”), in consideration of Ten ($10.00) Dollars and other
good and valuable consideration, receipt whereof is hereby acknowledged from
[___________________] (“Assignee”), does hereby assign, transfer and deliver
unto Assignee, all of its right, title and interest in and to any and all
existing licenses, permits, approvals, and land use entitlements presently held
by Assignor with respect to, or otherwise benefitting, the premises known as The
Centrum, located at 10210 Centrum Parkway, Charlotte, Mecklenburg County, North
Carolina (the “Premises”) and any and all guarantees and warranties in
connection with any work or services performed or equipment installed in and
improvements erected on the Premises (collectively, the “Licenses and
Guarantees”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions of the Licenses and Guarantees.

 

This assignment is made without warranty or representation by the Assignor,
including, without limitation, any warranty or representation that Assignor has
any right in the Licenses and Guarantees or that the Licenses and Guarantees are
transferable, and without recourse to Assignor in any manner whatsoever.

 

This assignment agreement shall inure to the benefit of Assignee and its
successors and assigns and shall be governed by the laws of the State of North
Carolina. This assignment agreement may not be modified, altered or amended, or
its terms waived, except by an instrument in writing signed by the parties
hereto.

 

None of the provisions of this instrument are intended to be, nor shall they be
construed to be, for the benefit of any third party.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 4: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor has executed this agreement this _____ day of
____________, 201_.

 

  ASSIGNOR       PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership           By: G&I IV Centrum GP LLC, a Delaware limited liability
company, its general partner           By:         Name:       Title:

  

EXHIBIT 4: PAGE 2

 

 

EXHIBIT 5

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF NOTICE TO TENANTS

OF

THE CENTRUM

10210 Centrum Parkway, Charlotte, North Carolina

(THE “PREMISES”)

 

Dear Tenant:

 

Please be advised that the Premises have this day been conveyed and your lease
(the “Lease”) has been assigned by PINEVILLE CENTRUM LIMITED PARTNERSHIP, a
Delaware limited partnership (“Prior Owner”), to [_____________________] (“New
Owner").

 

New Owner has assumed all of the obligations under your Lease accruing from and
after this day, including any obligations to return your security deposit in
accordance with the terms of your Lease. Notwithstanding anything contained
herein to the contrary, Prior Owner retains the right to collect any delinquent
rents pertaining to the period prior to ___________[insert closing date].

 

Until further notice, all correspondence and notices shall be directed, and all
rents, additional rents and other charges under the Lease shall be paid to New
Owner at the addresses attached hereto as Exhibit A.

 

You are hereby requested to have the insurance policies required under the Lease
amended to add New Owner, as additional insured thereunder, and have the
certificate of insurance indicating such amendment forwarded to the New Owner.

 

Your security deposit, if any, under the Lease has been transferred to New
Owner.

 

Dated: __________.

 

EXHIBIT 5: PAGE 1

 

 

  Very truly yours,     PRIOR OWNER: PINEVILLE CENTRUM LIMITED PARTNERSHIP,   a
Delaware limited partnership           By: G&I IV Centrum GP LLC, a Delaware
limited liability company, its general partner           By:         Name:      
Title:         NEW OWNER: [_______________________]

 

EXHIBIT 5: PAGE 2

 

 

EXHIBIT A

 

Addresses

 

For All Notices: [_________________________]   [_________________________]  
[_________________________]   [_________________________]   Attention:
[_______________]   Facsimile: (___) ___-____     With a copy to:
[_________________________]   c/o [Property Manager]  
[_________________________]   [_________________________]  
[_________________________]   Attention: Property Manager – [_______________]  
Telephone: (___) ___-____   Telecopy: (___) ___-____     Payment Address:
[___________________________]   c/o [________________________]  
[___________________________]   [___________________________]

  

EXHIBIT 5: PAGE 3

 

 

EXHIBIT 6

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF NOTICE TO CONTRACTORS

UNDER SERVICE CONTRACTS

OF

THE CENTRUM

10210 Centrum Parkway, Charlotte, North Carolina

(THE “PREMISES”)

 

Dear Contractor:

 

Please be advised that the Premises have this day been conveyed and your service
contract has been assigned from PINEVILLE CENTRUM LIMITED PARTNERSHIP, a
Delaware limited partnership (“Prior Owner”), to [________________] ("New
Owner").

 

Until further notice, all correspondence, notices and invoices shall be directed
to the New Owner at the following address:

 

[_________________]

[_________________]

[_________________]

[_________________]

Attention: [________________]

   Facsimile: (___) ___-____

 

Dated: _________

 

EXHIBIT 6: PAGE 1

 

 

  Very truly yours,     PRIOR OWNER: PINEVILLE CENTRUM LIMITED PARTNERSHIP,   a
Delaware limited partnership           By: G&I IV Centrum GP LLC, a Delaware
limited liability company, its general partner           By:         Name:      
Title:         NEW OWNER: [_______________________]

 

 

EXHIBIT 6: PAGE 2

 

 

EXHIBIT 7

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

TENANT ESTOPPEL CERTIFICATE

 

The undersigned, ___________________________________, is the Tenant of a portion
of the real property commonly known as The Centrum, located at 10210 Centrum
Parkway, Charlotte, Mecklenburg County, North Carolina (the “Property”), and
hereby certifies to Pineville Centrum Limited Partnership, a Delaware limited
partnership (“Landlord”), to American Realty Capital IV, LLC, a Delaware limited
liability company, ARC CTCHRNC001, LLC, or any assignee or nominee (“Buyer”),
and to any lender (“Lender”) making a loan to Buyer to be secured, in whole or
in part, by the Property, the following:

 

1.          That there is presently in full force and effect a lease (as
modified, assigned, supplemented and/or amended as set forth in paragraph 2
below, the “Lease”) dated as of __________, 20___ between the undersigned and
____________________, covering approximately _____ square feet of the Property
(the “Leased Premises”).

 

2.          That the Lease has not been modified, assigned, supplemented or
amended except by: ___________________________________.

 

3.          That the Lease represents the entire agreement between Landlord and
the undersigned with respect to the Leased Premises.

 

4.          That the commencement date under the Lease was __________, _____,
the termination date of said Lease is __________, 20___.

 

5.          That the present minimum monthly rent which the undersigned is
paying under the Lease is $__________, and all rent has been paid through
__________, 2014. Tenant is also obligated to pay common area maintenance
expenses, insurance premiums and taxes under the Lease, and all such sums have
been paid through ______________, 2014, except as follows: ____________________.
To Tenant's knowledge, Tenant is not owed any sums for reconciliations for
calendar year 2013 or any prior year, except as follows: ______________ (left
blank means “none”).

 

6.          That the security deposit held by Landlord under the terms of the
Lease is $__________ and Landlord holds no other deposit from Tenant for
security or otherwise.

 

EXHIBIT 7: PAGE 1

 

 

7.          That the undersigned has accepted possession of the Leased Premises
and that, to the best of the undersigned’s knowledge, any improvements required
to be made by Landlord to the Leased Premises by the terms of the Lease and all
other conditions of the Lease to be satisfied by Landlord have been completed or
satisfied to the satisfaction of the undersigned.

 

8.          That, to the best of the undersigned’s knowledge, the undersigned,
as of the date set forth below, has no right or claim of deduction, charge, lien
or offset against Landlord under the Lease or otherwise against the rents or
other charges due or to become due pursuant to the terms of said Lease.

 

9.          That, to the best of the undersigned’s knowledge, Landlord is not in
default or breach of the Lease, nor has Landlord committed an act or failed to
act in such a manner, which, with the passage of time or notice or both, would
result in a default or breach of the Lease by Landlord.

 

10.         That, to the best of the undersigned’s knowledge, the undersigned is
not in default or in breach of the Lease, nor has the undersigned committed an
act or failed to act in such a manner which, with the passage of time or notice
or both, would result in a default or breach of the Lease by the undersigned.

 

11.         The undersigned hereby acknowledges that Buyer, or its nominee,
intends to purchase the Property, that Landlord will assign its interest in the
Lease to Buyer, or its nominee, in connection with such purchase, and that
Buyer, or its nominee, and its lender is relying upon the representations
contained herein in making such purchase.

 

12.         That the undersigned is not the subject of any pending bankruptcy,
insolvency, debtor’s relief, reorganization, receivership, or similar
proceedings, nor the subject of a ruling with respect to any of the foregoing.

 

This Certificate shall be binding upon and inure to the benefit of the
undersigned, Landlord, Buyer and Lender and their respective successors and
assigns.

 

Dated: __________, 2014.

 

  _____________________________________ ,     a
___________________________________           By:
_________________________________     Name: ______________________________    
Title: _______________________________  

  

EXHIBIT 7: PAGE 2

 

 

EXHIBIT 8

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF bill of sale

 

PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited partnership
(“Grantor”) for good and valuable consideration, the receipt and the sufficiency
of which is hereby acknowledged, by these presents, does, without representation
by, or warranty or recourse against, Grantor, convey, assign, transfer, sell,
deliver and set over unto [__________________], its successors and assigns
(“Grantee”), all of Grantor's right, title and interest in and to the personal
property (including both tangible and intangible property) transferred pursuant
to that certain Contract of Sale between Grantor and [______________] dated
______________, 2014 used in connection with the operation of the property known
as The Centrum, located at 10210 Centrum Parkway, Charlotte, Mecklenburg County,
North Carolina. Without limiting the generality of the foregoing, Grantor hereby
assigns and conveys to Grantee all right, title and interest of Grantor in and
to the name "The Centrum."

 

IN WITNESS WHEREOF, Grantor has caused this Bill of Sale to be signed as of this
_____ day of ______________, 201_.

 

  PINEVILLE CENTRUM LIMITED PARTNERSHIP,   a Delaware limited partnership      
    By: G&I IV Centrum GP LLC, a Delaware limited liability company, its general
partner           By:         Name:       Title:

  

EXHIBIT 8: PAGE 1

 

 

EXHIBIT 9

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

executed access agreement

 

[Attached hereto on the following page]

 

EXHIBIT 9: PAGE 1

 

 

EXHIBIT 10

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF TITLE CERTIFICATE

 

The undersigned, a Delaware limited partnership, hereby certifies to Chicago
Title Insurance Company (the “Insurer”) the following:

 

1.          The undersigned is the owner (“Owner”) of certain property (the
“Property”) situated in Mecklenburg County, North Carolina, described in title
commitment No. ________ (the "Title Commitment") issued by Insurer.

 

2.          The only tenants of the undersigned are tenants under the leases
(the “Leases”) set forth on the rent roll annexed hereto as Exhibit A (or
subleases thereunder).

 

3.          During the period of 120 days immediately preceding the date of this
certification no improvements or alterations have been made (other than minor
repairs) to the Property by or on behalf of Owner that have not been paid for
(or if unpaid will be paid in the ordinary course of business) and that no
claims against Owner of laborers or materialmen remain unpaid (or if unpaid will
be paid in the ordinary course of business) for work performed by or on behalf
of Owner and that no material incorporated into the Property by Owner is subject
to a security interest (other than in connection with any mortgage described in
the Title Commitment).

 

4.          No proceedings in bankruptcy or receivership have been instituted by
or against Owner which are now pending, nor has the Owner made any assignment
for the benefit of creditors which is in effect as to the Property.

 

5.          Owner agrees not to cause any lien or encumbrance to be filed
against the Property between the date hereof and the earlier of (a) the date the
documents creating the interest being insured pursuant to the Title Commitment
have been filed of record and (b) three (3) days following the date hereof.

 

6.          This certification is made for the purpose of inducing Insurer to
issue its title policy insuring the Property.

 

Dated this ___ day of _______, ______.

 

[SIGNATURES ON FOLLOWING PAGE] 

 

EXHIBIT 10: PAGE 1

 

 

  PINEVILLE CENTRUM LIMITED PARTNERSHIP,   a Delaware limited partnership      
    By: G&I IV Centrum GP LLC, a Delaware limited liability company, its general
partner           By:         Name:       Title:

 

EXHIBIT 10: PAGE 2

 

 

EXHIBIT A

 

LIST OF LEASES

 

EXHIBIT 10: PAGE 3

 

 

EXHIBIT 11

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

[Intentionally deleted]

 

EXHIBIT 11: PAGE 1

 

 

EXHIBIT 12

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSUMPTION AGREEMENT

(KRC PROPERTY MANAGEMENT i, inc.)

 

KNOW ALL MEN that in consideration of Ten ($10.00) Dollars and other good and
valuable consideration, received from PINEVILLE CENTRUM LIMITED PARTNERSHIP, a
Delaware limited partnership (“Seller”), ____________________ (“Purchaser”) does
hereby irrevocably assume all obligations of Seller to pay any: leasing
commissions to KRC Property Management I, Inc., a Delaware corporation (“KRC
Property Management”), pursuant to paragraph 13 of Exhibit D to that certain
Management Agreement, dated as of July 17, 2003 by and between Seller, as owner,
and KRC Property Management, as leasing broker (the “Agreement”), with respect
to any lease executed by the undersigned, or its successors or assigns, with an
Active Prospect (as defined in the Agreement) following the date hereof. Seller
shall be responsible for the payment of all leasing commissions due and payable
to KRC Property Management pursuant to the Agreement prior to the date hereof
(the “Prior Commissions”), and Seller hereby agrees to indemnify and hold
Purchaser harmless from and against all claims made by KRC Property Management
against Purchaser with respect to the Prior Commissions.

 

This assumption agreement may be relied upon by, and is made for the benefit of,
Seller and KRC Property Management, and shall inure to their respective
successors and/or assigns, and shall be governed by the laws of the State of
North Carolina. This Agreement may not be amended without the consent of Seller
or KRC Property Management.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 12: PAGE 1

 

 

IN WITNESS WHEREOF, the undersigned has executed this agreement this _____ day
of __________ 2014.

 

  PURCHASER:      

[_________________________]

 

  By:___________________________________________   Name:   Title:

 

EXHIBIT 12: PAGE 2

 

 

EXHIBIT 12-A

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSUMPTION AGREEMENT

(NEW SOUTH PROPERTIES OF THE CAROLINAS, LLC)

 

KNOW ALL MEN that in consideration of Ten ($10.00) Dollars and other good and
valuable consideration, received from PINEVILLE CENTRUM LIMITED PARTNERSHIP, a
Delaware limited partnership (“Seller”), ____________________ (“Purchaser”) does
hereby irrevocably assume all obligations of Seller to pay any: leasing
commissions to New South Properties of the Carolinas, LLC (“New South
Properties”) pursuant to paragraph 11 of that certain Listing Agreement dated
September 1, 2011 by and between Seller, as owner, and New South Properties, as
leasing broker, as amended by Extension of Listing Agreement dated November 13,
2012 and Extension of Listing Agreement dated July 25, 2013 (as amended, the
“Agreement”), with respect to any lease executed by the undersigned, or its
successors or assigns, with a tenant named on the Final List (as defined in the
Agreement) following the date hereof. Seller shall be responsible for the
payment of all leasing commissions due and payable to New South Properties
pursuant to the Agreement prior to the date hereof (the “Prior Commissions”),
and Seller hereby agrees to indemnify and hold Purchaser harmless from and
against all claims made by New South Properties against Purchaser with respect
to the Prior Commissions.

 

This assumption agreement may be relied upon by, and is made for the benefit of,
Seller and New South Properties, and shall inure to their respective successors
and/or assigns, and shall be governed by the laws of the State of North
Carolina. This Agreement may not be amended without the consent of Seller or New
South Properties.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 12-A: PAGE 1

 

 

IN WITNESS WHEREOF, the undersigned has executed this agreement this _____ day
of __________ 2014.

 

  PURCHASER:      

[_________________________]

 

  By:___________________________________________   Name:   Title:

 

EXHIBIT 12-A: PAGE 2

 

 

EXHIBIT 13

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN

PINEVILLE CENTRUM LIMITED PARTNERSHIP, AS SELLER

AND

AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASING COMMISSION AGREEMENTS AND
CONSTRUCTION CONTRACTS

 

KNOW ALL MEN that PINEVILLE CENTRUM LIMITED PARTNERSHIP, a Delaware limited
partnership ("Assignor"), in consideration of Ten ($10.00) Dollars and other
good and valuable consideration, received from ____________________
("Assignee"), does hereby assign, transfer and deliver unto Assignee, all of its
right, title and interest in and to those certain leasing commission agreements
and construction contracts relating to the premises known as The Centrum,
located at 10210 Centrum Parkway, Charlotte, Mecklenburg County, North Carolina,
listed on Exhibit A annexed hereto (the “Agreements”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions of the Leases and subject as aforesaid.

 

AND Assignee does hereby acknowledge receipt of the Agreements so delivered, and
does hereby (a) accept the within assignment and (b) assume the performance of
all the terms, covenants and conditions of the Agreements on the part of the
Assignor to the extent specifically listed on Exhibit A annexed hereto. Seller
shall be responsible for all claims under the Agreements which are not listed on
such Exhibit A (the "Seller Claims"), and Seller hereby agrees to indemnify and
hold Purchaser harmless from and against all claims by any party to the
Agreements with respect to the Seller Claims.

 

This assignment is made without warranty or representation by Assignor and
without recourse to Assignor in any manner whatsoever, express or implied.

 

This assignment and assumption agreement shall inure to the benefit of Assignee,
Assignor and any other party to the documents listed on Exhibit A, and their
respective successors and assigns, and shall be governed by the laws of the
State of North Carolina. This assignment and assumption agreement may not be
modified, altered or amended, or its terms waived, except by an instrument in
writing signed by the parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 13: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this agreement this
_____ day of __________, 2014.

 

  ASSIGNOR:       PINEVILLE CENTRUM LIMITED PARTNERSHIP,   a Delaware limited
partnership           By: G&I IV Centrum GP LLC, a Delaware limited liability
company, its general partner           By:         Name:       Title:

 

  ASSIGNEE:      

[_________________________]

 

  By:___________________________________________   Name:   Title:

 

EXHIBIT 13: PAGE 2

 

 

EXHIBIT A

 

LEASING COMMISSION AGREEMENTS AND CONSTRUCTION CONTRACTS

 

EXHIBIT 13: PAGE 3

 

